Exhibit 10.1

LEASE

by and between

BMR-MEDICAL CENTER DRIVE LLC,

a Delaware limited liability company

and

GLYCOMIMETICS, INC.,

a Delaware corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   1.  

Lease of Premises

     1    2.  

Basic Lease Provisions

     2    3.  

Term

     4    4.  

Possession and Commencement Date

     5    5.  

Condition of Premises

     9    6.  

Rentable Area

     10    7.  

Rent

     11    8.  

Rent Adjustments

     12    9.  

Operating Expenses

     12    10.  

Taxes on Tenant’s Property

     16    11.  

[Intentionally omitted]

     16    12.  

Use

     16    13.  

Rules and Regulations, CC&Rs, Parking Facilities and Common Areas

     18    14.  

Project Control by Landlord

     19    15.  

Quiet Enjoyment

     21    16.  

Utilities and Services

     21    17.  

Alterations

     24    18.  

Repairs and Maintenance

     27    19.  

Liens

     28    20.  

Estoppel Certificate

     28    21.  

Hazardous Materials

     29    22.  

Odors and Exhaust

     32    23.  

Insurance; Waiver of Subrogation

     33    24.  

Damage or Destruction

     36    25.  

Eminent Domain

     38    26.  

Surrender

     38    27.  

Holding Over

     39    28.  

Indemnification and Exculpation

     40    29.  

Assignment or Subletting

     41    30.  

Subordination and Attornment

     44   

 

i



--------------------------------------------------------------------------------

31.  

Defaults and Remedies

     45    32.  

Bankruptcy

     51    33.  

Brokers

     52    34.  

Definition of Landlord

     52    35.  

Limitation of Landlord’s Liability

     53    36.  

Joint and Several Obligations

     53    37.  

Representations

     54    38.  

Confidentiality

     54    39.  

Notices

     54    40.  

Miscellaneous

     55    41.  

[Intentionally omitted]

     57    42.  

Options to Extend Term

     57    43.  

Right of First Refusal

     59   

 

ii



--------------------------------------------------------------------------------

LEASE

THIS LEASE (this “Lease”) is entered into as of this 23rd day of July, 2014 (the
“Execution Date”), by and between BMR-MEDICAL CENTER DRIVE LLC, a Delaware
limited liability company (“Landlord”), and GLYCOMIMETICS, INC., a Delaware
corporation (“Tenant”).

RECITALS

A. WHEREAS, Landlord owns certain real property (the “Property”) and the
improvements on the Property located at 9704, 9708, 9712 and 9714 Medical Center
Drive, Rockville, Maryland, including the buildings located thereon; and

B. WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to lease from
Landlord, all of the Rentable Area (the “Premises”) located in the building at
9708 Medical Center Drive, Rockville, Maryland (the “Building”), pursuant to the
terms and conditions of this Lease, as detailed below. For purposes of this
Lease, except as expressly stated otherwise in this Lease, the Premises shall
mean the Building.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1. Lease of Premises.

1.1 Effective on the Term Commencement Date (as defined below), Landlord hereby
leases to Tenant, and Tenant hereby leases from Landlord, the Premises, as shown
on Exhibit A attached hereto, including exclusive shafts, cable runs, mechanical
spaces and rooftop areas (but specifically excluding any mechanical, shaft,
rooftop and data spaces for equipment serving areas of the South Campus (as
defined below) outside of the Building), for use by Tenant in accordance with
the Permitted Use (as defined below) and no other uses. The Property and all
landscaping, parking facilities, private drives and other improvements and
appurtenances related thereto, including the Building and the buildings located
at 9704, 9712 and 9714 Medical Center Drive, Rockville, Maryland, are
hereinafter collectively referred to as the “Project.” The Building is located
on a portion of the Project commonly referred to as the “South Campus,” which is
that part of the Project comprised of the Building and two (2) other buildings
located at 9712 and 9714 Medical Center Drive, Rockville, Maryland and the legal
lot on which they are located, together with all appurtenances thereto
(collectively, the “South Campus”). All portions of the Project that are for the
non-exclusive use of tenants of the South Campus or the Project (as applicable)
generally, including driveways, sidewalks, parking areas, landscaped areas, and
service corridors, stairways, elevators, public restrooms, public lobbies and
the Amenities Area (as defined below), are hereinafter referred to as “Common
Area.”

1.2 There currently exists an amenities area located in the amenities level of
the building at 9714 Medical Center Drive, Rockville, Maryland, which consists
of a fitness center, kitchenette, bathrooms, locker room, board room, and
assembly area (collectively, the “Amenities Area”) as shown on Exhibit D. The
Amenities Area is currently for the use of the tenants of the South Campus
(including Tenant); provided, however, that Landlord reserves the right to allow
the tenants of the entire Project to use the Amenities Area.

 

1



--------------------------------------------------------------------------------

2. Basic Lease Provisions. For convenience of the parties, certain basic
provisions of this Lease are set forth herein. The provisions set forth herein
are subject to the remaining terms and conditions of this Lease and are to be
interpreted in light of such remaining terms and conditions.

2.1 This Lease shall take effect upon the Execution Date and, except as
specifically otherwise provided within this Lease, each of the provisions hereof
shall be binding upon and inure to the benefit of Landlord and Tenant from the
date of execution and delivery hereof by all parties hereto.

2.2 In the definitions below, each current Rentable Area (as defined below) is
expressed in square feet. Rentable Area and “Tenant’s Pro Rata Shares” are all
subject to adjustment as provided in this Lease.

 

Definition or Provision

   Means the Following (As of the Term
Commencement Date)

Approximate Rentable Area of Premises

   33,843 square feet

Approximate Rentable Area of Building

   33,843 square feet

Approximate Rentable Area of South Campus

   92,125 square feet

Approximate Rentable Area of Project

   214,725 square feet

Tenant’s Pro Rata Share of Building

   100%

Tenant’s Pro Rata Share of South Campus

   36.74%

Tenant’s Pro Rata Share of Project

   15.76%

2.3 Initial monthly and annual installments of Base Rent for the Premises (“Base
Rent”) as of the Term Commencement Date (as defined below), subject to
adjustment under this Lease:

 

Dates

   Square
Feet of
Rentable
Area*   

Base Rent per Square
Foot of Rentable Area

   Monthly
Base Rent      Annual Base
Rent  

Month 1 – Month 12

   30,000    $20.25 annually    $ 50,625       $ 607,500   

 

* Note: Base Rent for the Premises during the initial Term and the term of any
Option (as defined below) shall be calculated based on 30,000 square feet of
Rentable Area; provided, however, that such calculation shall not affect, alter
or modify (in any way) any of Tenant’s other rights, duties or obligations under
this Lease with respect to the Premises.

 

2



--------------------------------------------------------------------------------

2.4 Estimated Term Commencement Date: November 1, 2015

2.5 Estimated Term Expiration Date: October 31, 2023

2.6 Security Deposit: None

2.7 Permitted Use: Office, R&D, manufacturing and laboratory use in conformity
with all federal, state, municipal and local laws, codes, ordinances, rules and
regulations of Governmental Authorities (as defined below), committees,
associations, or other regulatory committees, agencies or governing bodies
having jurisdiction over the Premises, the Building, the Property, the Project,
Landlord or Tenant, including both statutory and common law and hazardous waste
rules and regulations (“Applicable Laws”)

 

2.8 Address for Rent Payment:    BMR-Medical Center Drive LLC   

Attention Entity 472

P.O. Box 511415

Los Angeles, California 90051-7970

2.9 Address for Notices to Landlord:    BMR-Medical Center Drive LLC   

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Vice President, Real Estate Legal

2.10 Address for Notices to Tenant:    Prior to Occupancy:   

GlycoMimetics, Inc.

401 Professional Drive #250

Gaithersburg, MD 20879

   Attn: Brian Hahn    As of Occupancy:   

GlycoMimetics, Inc.

9708 Medical Center Drive

Rockville, Maryland 20850

   Attn: Brian Hahn

 

3



--------------------------------------------------------------------------------

2.11 Address for Invoices to Tenant:    Prior to Occupancy    GlycoMimetics,
Inc.    401 Professional Drive #250   

Gaithersburg, MD 20879

Attn: Brian Hahn

   As of Occupancy    GlycoMimetics, Inc.    9708 Medical Center Drive   

Rockville, Maryland 20850

Attn: Brian Hahn

2.12 The following Exhibits are attached hereto and incorporated herein by
reference:

 

Exhibit A    Premises Exhibit B    Tenant Improvement Plans Exhibit B-1   
Tenant Work Insurance Schedule Exhibit C    Acknowledgement of Term Commencement
Date and Term Expiration Date Exhibit D    Amenities Area Exhibit E   
[Intentionally omitted] Exhibit F    Rules and Regulations Exhibit G   
[Intentionally omitted] Exhibit H    Tenant’s Personal Property Exhibit I   
Form of Estoppel Certificate Exhibit J    Tenant’s Generator

3. Term. The actual term of this Lease (as the same may be extended pursuant to
Article 42 hereof, and as the same may be earlier terminated in accordance with
this Lease, the “Term”) shall commence on the Term Commencement Date (as defined
in Article 4) and end on October 31, 2023 (such date, the “Term Expiration
Date”), subject to earlier termination of this Lease as provided herein and to
extension pursuant to the Options.

3.1 Tenant shall have the one-time option to terminate this Lease (the
“Termination Option”) effective as of October 31, 2020 (the “Termination Date”)
by providing Landlord no less than nine (9) months’ prior written notice
(the “Termination Notice”). On or before the Termination Date, Tenant shall
deliver to Landlord the Termination Fee (as defined below) as consideration for
and a condition precedent to such early termination. The “Termination Fee” means
an amount equal to the unamortized amounts (as of the Termination Date) of
(a) the Tenant Improvement Costs (as defined below) (which costs, shall be
provided to Tenant upon Substantial Completion, together with reasonable back up
documentation) and (b) the leasing commissions paid by Landlord in connection
with this Lease, which amounts shall be calculated by amortizing the same on a
straight-line basis at seven percent (7%) per annum commencing on the Term
Commencement Date and ending on the Term Expiration Date. If Tenant fails to
timely deliver to Landlord the Termination Notice or the

 

4



--------------------------------------------------------------------------------

Termination Fee, then the Termination Option shall automatically terminate and
be of no further force or effect. If Tenant timely delivers to Landlord the
Termination Notice and the Termination Fee, then Tenant shall surrender the
Premises to Landlord on or before the Termination Date in accordance with all of
the terms and conditions of this Lease. If Tenant does not so surrender the
Premises in accordance with all of the terms and conditions of this Lease on or
before the Termination Date, then Tenant, pursuant to Article 27, shall become a
tenant at sufferance until the actual date (the “Surrender Date”) that Tenant
surrenders the Premises to Landlord in accordance with the terms and conditions
of this Lease. If Tenant timely delivers to Landlord the Termination Notice and
the Termination Fee, then this Lease shall terminate on the Termination Date and
shall thereafter be of no further force or effect, except for those provisions
that, by their express terms, survive the expiration or earlier termination of
this Lease. Notwithstanding anything in this Section to the contrary, Tenant
shall not be permitted to exercise the Termination Option during a Default (as
defined below) that remains uncured. Any attempted exercise of the Termination
Option during a Default that remains uncured shall be void and of no force or
effect. The Termination Option is personal to GlycoMimetics, Inc. and may not be
exercised by any assignee, sublessee or transferee of this Lease, except by a
Tenant Affiliate (as defined below) subsequent to an assignment of this Lease to
such Tenant Affiliate that qualifies as an Exempt Transfer (as defined below).

4. Possession and Commencement Date.

4.1 Landlord shall use commercially reasonable efforts to tender possession of
the Premises to Tenant on the Estimated Term Commencement Date, with the work
(the “Tenant Improvements”) required of Landlord on Exhibit B Substantially
Complete (as defined below). Tenant agrees that in the event such work is not
Substantially Complete on or before the Estimated Term Commencement Date for any
reason, then (a) this Lease shall not be void or voidable, (b) Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom, and
(c) Tenant shall not be responsible for the payment of any Base Rent or Tenant’s
Share (as defined below) of Operating Expenses (as defined below) until the
actual Term Commencement Date as described in Section 4.2 occurs. The term
“Substantially Complete” or “Substantial Completion” means that the Tenant
Improvements are substantially complete in accordance with the plans attached
hereto as Exhibit B (the “Tenant Improvement Plans”), except for Punch List
Items (as defined below) and Tenant has received a use and occupancy permit (or
the legal equivalent) from the appropriate Governmental Authorities allowing
occupancy of the Premises. Notwithstanding anything in this Lease to the
contrary, Landlord’s obligation to timely achieve Substantial Completion shall
be subject to extension on a day-for-day basis as a result of Force Majeure (as
defined below). When the Tenant Improvements are nearing Substantial Completion,
Landlord shall notify Tenant and within five (5) business days thereafter Tenant
and Landlord shall conduct a walk-through of the Premises and prepare a Punch
List (as defined below) relating to the Tenant Improvements (the “T.I. Punch
List”). Landlord shall use its commercially reasonable efforts to cause its
contractor for the Tenant Improvements to complete the Punch List Items on the
T.I. Punch List within sixty (60) days thereafter. When Landlord considers the
Tenant Improvements to be Substantially Complete, Landlord shall deliver to
Tenant, for Tenant’s confirmation (which shall not be unreasonably withheld,
conditioned or delayed), notice thereof (the “Punch List Notice”), which will
stipulate which of the Punch List Items on the T.I. Punch List, if any, remain
incomplete. Failure of Tenant to respond to the Punch List Notice within
five (5) business days after delivery to Tenant shall constitute Tenant’s
confirmation of the contents thereof, including the outstanding Punch List Items
from the T.I. Punch List. Tenant agrees that Landlord shall have no obligation
to complete any

 

5



--------------------------------------------------------------------------------

items not listed on the T.I. Punch List. For the purposes of this Lease, (i) the
term “Punch List Items” shall mean finishing details, minor details of
construction or decoration, mechanical adjustments and similar items of the type
customarily found on an architectural punch list, and (ii) the term “Punch List”
shall mean a list of Punch List Items.

4.2 The “Term Commencement Date” shall be the later of (a) the Estimated Term
Commencement Date and (b) the first business day of the week that is thirty (30)
days following the date on which Landlord tenders possession of the Premises to
Tenant with the Tenant Improvements Substantially Complete. If possession is
delayed by action of Tenant, then the Term Commencement Date shall be the date
that the Term Commencement Date would have occurred but for such delay. Tenant
shall execute and deliver to Landlord written acknowledgment of the actual Term
Commencement Date and the Term Expiration Date within ten (10) days after the
actual Term Commencement Date, in the form attached as Exhibit C hereto. Failure
to execute and deliver such acknowledgment, however, shall not affect the Term
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or other similar
governmental licensing of the Premises required for the Permitted Use by Tenant
shall not serve to extend the Term Commencement Date.

4.3 Landlord shall cause the Tenant Improvements to be constructed in the
Premises at Landlord’s sole cost and expense. All costs incurred by Landlord in
connection with the Tenant Improvements including, without limitation, costs of
(a) construction, (b) space planning, architect, engineering and other related
services, (c) building permits and other taxes, fees, charges and levies by
Governmental Authorities (as defined below) for permits or for inspections of
the Tenant Improvements, and (d) costs and expenses for labor, material,
equipment and fixtures shall be referred to in this Lease as the “Tenant
Improvement Costs.” In the event that Tenant fails to comply with any of its
obligations under this Lease and such failure causes Landlord to incur
additional Tenant Improvement Costs, Tenant shall pay to Landlord as Additional
Rent (as defined below) the amount of any such additional costs within thirty
(30) days of receiving an invoice from Landlord. Landlord shall construct the
Tenant Improvements in a first-class, good and workmanlike manner, using good
materials and in compliance with all Applicable Laws and consistent with the
Tenant Improvement Plans. Landlord shall obtain from Landlord’s contractor
constructing the Tenant Improvements warranties against defects in materials and
workmanship in the Tenant Improvements, which warranties shall be for a period
of not less than one (1) year following Substantial Completion, and Landlord
shall, as of the Term Commencement Date, assign to Tenant any of Landlord’s
rights to enforce such warranties (provided that Landlord shall be permitted to
retain all of its rights with respect to such warranties notwithstanding such
assignment).

4.4 Any changes to the Tenant Improvement Plans requested by Tenant (each, a
“Tenant Change”) shall be requested and instituted in accordance with the
provisions of this Section 4.4 and shall be subject to the written approval of
Landlord.

4.4.1 Tenant may request Tenant Changes by notifying Landlord in writing in
substantially the same form as the AIA standard change order form (a “Tenant
Change Request”), which Tenant Change Request shall detail the nature and extent
of any requested Tenant Changes.

4.4.2 All Tenant Change Requests shall be subject to Landlord’s prior written
approval, which approval shall not be unreasonably withheld, conditioned or
delayed. Landlord

 

6



--------------------------------------------------------------------------------

shall have three (3) business days after receipt of a Tenant Change Request to
notify Tenant in writing of Landlord’s approval or rejection of the Tenant
Change. Landlord’s failure to respond within such three (3) business day period
shall be deemed approval by Landlord.

4.4.3 Notwithstanding anything to the contrary in this Lease, Tenant shall be
solely responsible for all costs and expenses related to any Tenant Changes.
Tenant shall, within forty-five (45) days of receiving an invoice therefor
(provided, however, that Landlord shall not be permitted to invoice Tenant for
such costs until Landlord has paid or incurred, or committed to pay or incur,
such costs), pay to Landlord the amount of any such costs.

4.4.4 Notwithstanding anything to the contrary in this Lease, the Abatement Date
(as defined below) and the Outside Date (as defined below) shall be subject to
extension on a day-for-day basis as a result of any actual delay in Substantial
Completion of the Tenant Improvements to the extent caused by a Tenant Change.

4.4.5 The Tenant Improvement Plans shall be automatically updated to include any
Tenant Changes approved by Landlord in accordance with this Section 4.4.

4.5 Landlord shall be permitted to make changes to the Tenant Improvement Plans
(each, a “Landlord Change”) subject to the terms, conditions and provisions of
this Section 4.5. Landlord shall be solely responsible for all costs and
expenses related to any Landlord Changes.

4.5.1 Landlord may request Landlord Changes by notifying Tenant in writing in
substantially the same form as the AIA standard change order form (a “Landlord
Change Request”), which Landlord Change Request shall detail the nature and
extent of any requested Landlord Changes.

4.5.2 Subject to Section 4.5.3 below, all Landlord Change Requests shall be
subject to Tenant’s prior written approval, which approval shall not be
unreasonably withheld, conditioned or delayed. Tenant shall have five (5) days
after receipt of a Landlord Change Request to notify Landlord in writing of
Tenant’s approval or rejection of the Landlord Change. Tenant’s failure to
respond within such five (5) day period shall be deemed approval by Tenant.

4.5.3 Notwithstanding anything to the contrary in this Lease, Landlord shall be
permitted to make Landlord Permitted Changes (as defined below) with notice to
Tenant, but without obtaining Tenant’s consent. “Landlord Permitted Changes”
shall mean (a) minor field changes and (b) changes required by Applicable Laws
or by a Governmental Authority; provided, however, with respect to any changes
required by Applicable Law or by a Governmental Authority that materially and
adversely impact the floor plan and/or functionality of the Premises, Tenant
shall have five (5) business days after receipt of such notice within which to
evaluate the potential impact such changes would have on Tenant’s proposed use
of the Premises, and to provide to Landlord an alternative or alternatives that
would minimize the adverse impact of such required changes on the floor plan
and/or functionality of the Premises, as applicable. If Tenant provides an
alternative to Landlord within said five (5) business day period with which
Landlord disagrees, then Landlord and Tenant shall work together in good faith
to agree upon how to minimize the adverse impact of such changes until an
agreement is reached, but any delay in Substantial Completion as a result
thereof shall be a Term Commencement Date Delay (as defined below), which shall
extend the Abatement

 

7



--------------------------------------------------------------------------------

Date and the Outside Date as set forth in Sections 4.6 and 4.7, respectively,
below, and the Term Commencement Date shall be the date that the Term
Commencement Date would have occurred but for such delay.

4.5.4 The Tenant Improvement Plans shall be automatically updated to include any
Landlord Permitted Changes or other Landlord Changes approved by Tenant in
accordance with this Section 4.5.

4.6 Notwithstanding anything to the contrary in this Lease, if Substantial
Completion has not occurred by the date that is one hundred fifty (150) days
after the day that Landlord has obtained any and all final permits (required by
Applicable Laws or any Governmental Authority) in connection with the Tenant
Improvements (such date, the “Abatement Date”), then Tenant shall be entitled to
receive one (1) day of Base Rent abatement for each day thereafter that
Substantial Completion has not occurred with such Base Rent abatement commencing
on the actual Term Commencement Date; provided, however, that the Abatement Date
shall be subject to extension on a day-for-day basis as a result of any delays
in Substantial Completion to the extent actually caused by (a) Force Majeure,
(b) Tenant Changes or (c) Tenant (collectively, a “Term Commencement Date
Delay”). If Landlord contends that a Term Commencement Date Delay has occurred,
Landlord shall notify Tenant in writing (any such notice, a “Delay Notice”)
within five (5) days of the date upon which such Term Commencement Date Delay
becomes known to Landlord, and the Term Commencement Date Delay shall not be
deemed to commence until Landlord provides Tenant with such notice. Landlord’s
failure to deliver a Delay Notice to Tenant within the required five (5) day
time period shall be deemed to be a waiver by Landlord of the contended Term
Commencement Date Delay to which such Delay Notice would have related. If,
within five (5) business days of receiving a Delay Notice, Tenant notifies
Landlord that it disagrees with the Term Commencement Date Delay claimed by
Landlord in such Delay Notice (any such notice, an “Objection Notice”), then the
parties shall work together in good faith to resolve the matter within ten
(10) business days of Tenant’s delivery of such Objection Notice. If Landlord
and Tenant are unable to resolve the matter within such ten (10) business day
period, then the matter shall be submitted to the architect engaged by Landlord
in connection with the Tenant Improvements (the “Architect”) for resolution in
accordance with the terms, conditions and provisions of this Section. Within
five (5) days of the Architect’s request, each party shall provide the Architect
with such party’s description of the matter at hand (including, without
limitation, such party’s proposed resolution) (for each of Landlord and Tenant,
its “Proposed Resolution”). Within five (5) days of receiving the Proposed
Resolutions, the Architect shall select the Proposed Resolution that the
Architect, in its sole and absolute discretion, determines to be the most
appropriate outcome under the circumstances (provided, however, that if either
party fails to timely submit its Proposed Resolution to the Architect, then the
Architect shall select the other party’s Proposed Resolution). The determination
of the Architect shall be final and non-appealable and may be reduced to
judgment by any court of competent jurisdiction.

4.7 Notwithstanding anything to the contrary in this Lease, if Substantial
Completion has not occurred by November 1, 2015 (the “Outside Date”), then
Tenant shall have the right to terminate this Lease by delivering written notice
to Landlord so long as such notice is received by Landlord both (a) prior to
Substantial Completion, and (b) within thirty (30) days after the Outside Date;
provided, however, that the Outside Date shall be subject to extension on a
day-for-day basis as a result of any delays in Substantial Completion to the
extent caused by a Term Commencement Date Delay. In the event that Tenant timely
and properly terminates this Lease in accordance with

 

8



--------------------------------------------------------------------------------

this Section, Landlord and Tenant shall be released thereby without further
obligation to the other from the date of such termination (except with respect
to those provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof).

4.8 Subject to all of the terms, conditions, provisions, covenants and
agreements set forth in this Section 4.8, in the event that Substantial
Completion occurs prior to the Term Commencement Date, Landlord shall permit
Tenant to occupy the Premises for the Permitted Use during the period commencing
on the day immediately following the date that the Tenant Improvements are
Substantially Complete (such date the “Early Occupancy Date,” and the period
commencing on the Early Occupancy Date and ending on the day immediately prior
to the Term Commencement Date, the “Early Occupancy Period”); provided, however,
that (a) prior to occupying the Premises during the Early Occupancy Period,
Tenant must furnish to Landlord evidence satisfactory to Landlord that insurance
coverages required of Tenant under the provisions of Article 23 are in effect,
and (b) Tenant’s occupancy of the Premises during the Early Occupancy Period
shall be subject to all of the terms, conditions, provisions, covenants and
agreements set forth in this Lease other than the payment of Base Rent or
Tenant’s Share of Operating Expenses (as defined below). During the Early
Occupancy Period, Tenant shall pay for all utilities serving, or supplied to,
the Premises as Additional Rent in accordance with Article 16 below; provided,
however, that, during the Early Occupancy Period only, in no event shall
Tenant’s obligations with respect to utilities exceed an amount equal to Three
Dollars ($3.00) per square foot of Rentable Area of the Premises per year,
payable on a monthly basis, and the excess amount, if any, shall not be charged
to Tenant, directly, by inclusion in Operating Expenses, or otherwise.

4.9 In the event that Landlord permits (in Landlord’s sole and absolute
discretion) Tenant to enter upon the Premises prior to the Term Commencement
Date for the purpose of installing improvements or the placement of personal
property, Tenant shall furnish to Landlord evidence satisfactory to Landlord
that insurance coverages required of Tenant under the provisions of Article 23
are in effect, and such entry shall be subject to all the terms and conditions
of this Lease other than the payment of Base Rent or Tenant’s Share of Operating
Expenses; and provided, further, that if the Term Commencement Date is delayed
due to such early access, then the Term Commencement Date shall be the date that
the Term Commencement Date would have occurred but for such delay. Furthermore,
it shall be a condition to any entry into the Premises by Tenant pursuant to
this Section 4.9 that (a) Tenant notifies Landlord in advance of such proposed
entry and coordinates such entry so as to be accompanied by Landlord or
Landlord’s representative, (b) Tenant’s entry does not hinder or interfere with
construction of the Tenant Improvements or the activities of the Landlord’s
contractors, and (c) Tenant takes such reasonable protective precautions or
measures as Landlord may reasonably request, given the stage of any construction
at the Building, including the Tenant Improvements, at the time of such entry,
including (if appropriate) execution of releases from liability for the Landlord
Parties from injuries sustained by any Tenant Party during such entry. In
addition to any indemnity set forth in this Lease, Tenant shall hold Landlord
harmless from and indemnify, protect and defend Landlord against any loss or
damage to the Premises or any portion of the Property and against injury to any
persons caused by Tenant’s entry upon the Premises pursuant to this Section 4.9.

5. Condition of Premises. Tenant acknowledges that neither Landlord nor any
agent of Landlord has made any representation or warranty with respect to the
condition of the Premises, the Building or the Project, or with respect to the
suitability of the Premises, the Building or the Project

 

9



--------------------------------------------------------------------------------

for the conduct of Tenant’s business, except as otherwise expressly set forth in
this Lease. Tenant acknowledges that (a) it is fully familiar with the condition
of the Premises and agrees to take the same in its condition “as is” as of the
date (the “Possession Date”) that is the earlier of (i) the Early Occupancy Date
and (ii) the Term Commencement Date, and (b) Landlord shall have no obligation
to alter, repair or otherwise prepare the Premises for Tenant’s occupancy or to
pay for or construct any improvements to the Premises, except with respect to
the Tenant Improvements, and except as otherwise expressly set forth in this
Lease. Tenant’s taking of possession of the Premises shall, except as otherwise
agreed to in writing by Landlord and Tenant, conclusively establish that the
Premises, the Building and the Project were at such time in good, sanitary and
satisfactory condition and repair for the purpose of permitting Tenant to take
occupancy. Notwithstanding anything to the contrary (but subject to the last
grammatical sentence of this Article 5), Landlord hereby represents and warrants
that, as of the Possession Date, (w) to its actual present knowledge, without
any duty to make any independent investigation or inquiry, there are no
Hazardous Materials in the Building in violation of Applicable Laws except as
otherwise set forth in that certain Phase 1 Environmental Site Assessment of J.
Craig Venter Institute, dated April 29, 2010, prepared by EMG for BioMed Realty
Trust, Inc., (x) the windows and window seals in the Premises shall be in good
working order, condition and repair and shall be in a condition such that they
will not leak under normal circumstances, (y) the base Building mechanical,
electrical (including any electrical panels), sprinkler, fire alarm, plumbing
and heating, ventilating and air conditioning systems serving the Premises,
shall be in good working order, condition and repair and (z) restrooms within
the Premises shall be in compliance with all Applicable Laws; provided, however,
that Tenant’s sole and exclusive remedy for a breach of such representation and
warranty shall be to deliver notice to Landlord (“Repair Notice”) on or before
the date that is six (6) months after the Possession Date with respect to items
that would be apparent to Tenant upon a reasonable visual inspection of the
Premises and/or the Building, as applicable, and within sixty (60) days after
discovery of any other breach (each such date, a “Warranty Date”) detailing the
nature of such breach. In the event that Landlord receives a Repair Notice on or
before the Warranty Date applicable to the breach of the representation and
warranty described therein, Landlord shall promptly make any repairs reasonably
necessary to correct the breach described in the Repair Notice. The
representation and warranty provided by Landlord in subsections (w), (x),
(y) and (z) above shall expire, and be of no further force or effect, on the
applicable Warranty Date and Landlord shall not have any further obligations or
liabilities in connection with such representation and warranty (except with
respect to any actual breaches identified in a Repair Notice delivered by Tenant
to Landlord on or before the applicable Warranty Date). The provisions of this
Section 5 shall in no way limit or modify Landlord’s other repair, maintenance
and replacement obligations under this Lease.

6. Rentable Area.

6.1 The term “Rentable Area” shall reflect such areas as reasonably calculated
by Landlord’s architect, and the same may only be reasonably adjusted from time
to time by Landlord in consultation with Landlord’s architect to reflect
physical changes to the Premises, the Building, the South Campus or the Project,
as applicable, but for no other purpose. Accordingly, at no time during the Term
shall (a) the Rentable Area of the Premises be changed unless there is a
physical change in the Premises that changes the Rentable Area thereof or
(b) Tenant’s Pro Rata Share of Building, Tenant’s Pro Rata Share of South Campus
or Tenant’s Pro Rata Share of Project be changed solely as a result of the
conversion of Rentable Area thereof to Common Area.

 

10



--------------------------------------------------------------------------------

6.2 The Rentable Area of each Building is generally determined by making
separate calculations of Rentable Area applicable to each floor within the
Building and totaling the Rentable Area of all floors within the Building. The
Rentable Area of a floor is computed by measuring to the outside finished
surface of the permanent outer Building walls. The full area calculated as
previously set forth is included as Rentable Area, without deduction for columns
and projections or vertical penetrations, including stairs, elevator shafts,
flues, pipe shafts, vertical ducts and the like, as well as such items’
enclosing walls.

6.3 The term “Rentable Area,” when applied to the Premises, is that area equal
to the usable area of the Premises, plus an equitable allocation of Rentable
Area within each Building that is not then utilized or expected to be utilized
as usable area, including that portion of the Building devoted to corridors,
equipment rooms, restrooms, elevator lobby, atrium and mailroom.

6.4 The Rentable Area of the South Campus is the total Rentable Area of all
buildings within the South Campus. The Rentable Area of the Project is the total
Rentable Area of all buildings within the Project.

7. Rent.

7.1 Tenant shall pay to Landlord as Base Rent for the Premises, commencing on
the Term Commencement Date, the sums set forth in Section 2.3, subject to the
rental adjustments provided in Article 8 hereof. Base Rent shall be paid in
equal monthly installments as set forth in Section 2.3, subject to the rental
adjustments provided in Article 8 hereof, each in advance on the first day of
each and every calendar month during the Term.

7.2 In addition to Base Rent, Tenant shall pay to Landlord as additional rent
(“Additional Rent”) at times hereinafter specified in this Lease (a) Tenant’s
Share (as defined below) of Operating Expenses (as defined below), (b) the
Property Management Fee (as defined below) and (c) any other amounts that Tenant
assumes or agrees to pay under the provisions of this Lease that are owed to
Landlord, including any and all other sums that may become due by reason of any
default of Tenant or failure on Tenant’s part to comply with the agreements,
terms, covenants and conditions of this Lease to be performed by Tenant, after
notice and the lapse of any applicable cure periods.

7.3 Base Rent and Additional Rent shall together be denominated “Rent.” Rent
shall be paid to Landlord, without abatement, deduction or offset, in lawful
money of the United States of America at the office of Landlord as set forth in
Section 2.8 or to such other person or at such other place as Landlord may from
time designate in writing. In the event the Term commences or ends on a day
other than the first day of a calendar month, then the Rent for such fraction of
a month shall be prorated for such period on the basis of the number of days in
the month and shall be paid at the then-current rate for such fractional month.

7.4 Tenant’s obligation to pay Rent shall not be discharged or otherwise
affected by (a) any Applicable Laws now or hereafter applicable to the Premises,
(b) any other restriction on Tenant’s use, (c) except as expressly provided
herein, any casualty or taking or (d) any other occurrence; and Tenant waives
all rights now or hereafter existing to terminate or cancel this Lease or quit
or surrender the Premises or any part thereof, or to assert any defense in the
nature of constructive eviction to any action seeking to recover rent. Tenant’s
obligation to pay Rent with

 

11



--------------------------------------------------------------------------------

respect to any period or obligations arising, existing or pertaining to the
period prior to the date of the expiration or earlier termination of the Term or
this Lease shall survive any such expiration or earlier termination; provided,
however, that nothing in this sentence shall in any way affect Tenant’s
obligations with respect to any other period.

8. Rent Adjustments. Base Rent shall be subject to an annual upward adjustment
of two and one-half percent (2.5%) of the then-current Base Rent. The first such
adjustment shall become effective commencing on the first (1st) annual
anniversary of the Term Commencement Date, and subsequent adjustments shall
become effective on every successive annual anniversary for so long as this
Lease continues in effect.

9. Operating Expenses.

9.1 As used herein, the term “Operating Expenses” shall include:

(a) Government impositions, including property tax costs consisting of real and
personal property taxes and assessments (including amounts due under any
improvement bond upon the Building, the South Campus or the Project (including
the parcel or parcels of real property upon which the Building, the other
buildings in the Project and areas serving the Building and the Project are
located)) or assessments in lieu thereof imposed by any federal, state,
regional, local or municipal governmental authority, agency or subdivision
(each, a “Governmental Authority”); taxes on or measured by gross rentals
received from the rental of space in the Project; taxes based on the square
footage of the Premises, the Building or the Project, as well as any parking
charges, utilities surcharges or any other costs levied, assessed or imposed by,
or at the direction of, or resulting from Applicable Laws or interpretations
thereof, promulgated by any Governmental Authority in connection with the use or
occupancy of the Project or the parking facilities serving the Project; taxes on
this transaction or any document to which Tenant is a party creating or
transferring an interest in the Premises; any fee for a business license to
operate an office building; and any expenses, including the reasonable cost of
attorneys or experts, reasonably incurred by Landlord in seeking reduction by
the taxing authority of the applicable taxes, less tax refunds obtained as a
result of an application for review thereof; and

(b) All other costs of any kind incurred and actually paid by Landlord in
connection with the operation or maintenance of the Building, the South Campus
and the Project, including costs of repairs and replacements to improvements
within the Project as appropriate to maintain the Project as required hereunder,
including costs of utilities furnished to the Common Areas; sewer fees; cable
television; trash collection; cleaning, including windows; heating, ventilation
and air-conditioning; maintenance of landscaping and grounds; maintenance of
drives and parking areas; maintenance of the roof; security services and
devices; building supplies; maintenance or replacement of equipment utilized for
operation and maintenance of the Project; license, permit and inspection fees;
sales, use and excise taxes on goods and services purchased by Landlord in
connection with the operation, maintenance or repair of the Building or Project
systems and equipment; telephone, postage, stationery supplies and other
expenses incurred in connection with the operation, maintenance or repair of the
Project; accounting, legal and other professional fees and expenses incurred in
connection with the Project; costs of furniture, draperies, carpeting,
landscaping, snow removal and other customary and ordinary items of personal
property provided by Landlord for use in Common Areas; capital expenditures,
except as expressly provided in

 

12



--------------------------------------------------------------------------------

SubSection 9.1(c) below; costs of complying with Applicable Laws (except to the
extent such costs are incurred to remedy non-compliance as of the Execution Date
with Applicable Law); costs to keep the Project in compliance with, or fees
otherwise required under, any CC&Rs (as defined below); insurance premiums,
including premiums for commercial general liability, property casualty,
earthquake, terrorism and environmental coverages; portions of insured losses
paid by Landlord as part of the deductible portion of a loss pursuant to the
terms of insurance policies; service contracts; costs of services of independent
contractors retained to do work of a nature referenced above; and costs of
compensation (including employment taxes and fringe benefits) of all persons
(other than persons generally considered to be higher in rank than the position
of “Senior Property Manager”) who perform regular and recurring duties connected
with the day-to-day operation and maintenance of the Project, its equipment, the
adjacent walks, landscaped areas, drives and parking areas, including janitors,
floor waxers, window washers, watchmen, gardeners, sweepers, plow trucks and
handymen.

(c) Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project; any
advertising, legal and space planning expenses and leasing commissions or other
costs and expenses incurred in procuring and leasing space to tenants, including
free rent and construction allowances provided to such tenants; expenses that
relate to preparation of rental space for a tenant, including costs of space
planning; expenses of initial development and construction, including grading,
paving, landscaping and decorating (as distinguished from maintenance, repair
and replacement of the foregoing); any renovation prior to the date of this
Lease; costs of correcting defects in the original construction or renovation of
the Project (as distinguished from maintenance, repair and replacement of the
foregoing); legal expenses relating to the negotiation or enforcement of other
leases; costs of repairs to the extent reimbursed by payment of insurance
proceeds received by Landlord; interest or principal payments upon loans to
Landlord or secured by a mortgage or deed of trust covering the Project or a
portion thereof and payments of rent under any ground lease or other underlying
lease of all or any portion of the Project (provided that interest upon a
government assessment or improvement bond payable in installments shall
constitute an Operating Expense under SubSection 9.1(a)); salaries of executive
officers of Landlord; wages and benefits of any employee of Landlord who does
not devote substantially all of his or her employed time to the Project, unless
such wages and benefits are prorated to reflect time spent on operating,
managing, maintaining or repairing the Project vis-à-vis time spent on matters
unrelated to operating, managing, maintaining or repairing the Project;
provided, however, in no event shall Operating Expenses for purposes of this
Lease include wages and/or benefits attributable to personnel above the level of
Senior Property Manager; depreciation claimed by Landlord for tax purposes
(provided that this exclusion of depreciation is not intended to delete from
Operating Expenses actual costs of repairs and replacements that are provided
for in SubSection 9.1(b)); taxes that are excluded from Operating Expenses by
the last sentence of SubSection 9.1(a); and the costs of capital expenditures
with respect to (i) the systems located within the Building that serve areas of
the South Campus outside of the Building (i.e. central boilers and chillers
located within the Building), (ii) the foundation, roof and exterior walls of
the Building and (iii) Required Capital Replacements (as defined in Section 18.7
below); costs of completing, fixturing, improving, renovating, painting,
redecorating or other work, which Landlord pays for or performs for other
tenants within their premises, and costs of correcting defects in such work;
costs of items or services for which Tenant or any other tenant in the Project
reimburses Landlord or taxes required to be paid directly by other tenants of
the Project, whether or not actually paid; costs (including all attorneys’

 

13



--------------------------------------------------------------------------------

fees and costs of settlement, judgments and payments in lieu thereof) incurred
in connection with disputes with tenants, other occupants, or prospective
tenants of the Project, and costs and expenses, including legal fees, incurred
in connection with negotiations or disputes with employees, Project management,
Project leasing agents, or purchasers or mortgagees of the Building or Project;
costs incurred by Landlord due to the violation by Landlord, its employees,
agents or contractors or any tenant of the Project of the terms and conditions
of any lease of space in the Project or any Applicable Laws; penalties, fines or
interest incurred as a result of Landlord’s inability or failure to make payment
of any taxes referenced in Subsection 9.1(b) and/or to file any tax or
informational returns when due, or from Landlord’s failure to make any payment
of such taxes required to be made by Landlord hereunder before delinquency;
overhead and profit increment paid to Landlord or to subsidiaries or affiliates
of Landlord for goods and/or services in or to the Project to the extent the
same exceeds the costs of such goods and/or services rendered by qualified,
first-class unaffiliated third parties on a competitive basis; costs of
Landlord’s charitable or political contributions; costs of acquisition and
maintenance of art located at the Project; costs in connection with services
(including electricity), items or other benefits of a type which are not
standard for the Project and which are not available to Tenant without specific
charges therefor, but which are provided to another tenant or occupant of the
Project, whether or not such other tenant or occupant is specifically charged
therefor by Landlord; auditing fees, other than those incurred in connection
with the preparation of the annual statement or in connection with the
preparation of statements required pursuant to additional rent or lease
escalation provisions; Landlord’s general overhead expenses not directly related
to the Project or the Common Areas; costs incurred in the sale or refinancing of
the Project or any part thereof (including any transfer or recording taxes on
any deed or mortgage), provided, that any increase in property or other taxes as
a result of any such sale or refinancing shall constitute an Operating Expense
under SubSection 9.1(a) above; costs associated with the operation of the
business of the partnership or entity that constitutes the Landlord as the same
are distinguished from the costs of operation of the Project (which shall
specifically include, but not be limited to, accounting associated with the
operation of the Project); any expenses otherwise includable within Operating
Expenses to the extent actually reimbursed by persons other than tenants of the
Project under leases for space in the Project. To the extent that Tenant uses
more than Tenant’s Pro Rata Share of any item of Operating Expenses, Tenant
shall pay Landlord for such excess use in addition to Tenant’s obligation to pay
Tenant’s Pro Rata Share of Operating Expenses (such excess, together with
Tenant’s Pro Rata Share, “Tenant’s Share”). Upon receipt of written request from
Tenant, Landlord shall provide Tenant documentation reasonably supporting
Tenant’s excess usage.

(d) Notwithstanding anything to the contrary in the Lease, the aggregate
Controllable Operating Expenses (as defined below) in any calendar year shall
not increase by more than five percent (5%) over the maximum amount of
Controllable Operating Expenses chargeable for the immediately preceding
calendar year, on a non-cumulative basis (the “Cap”); provided, however, that
the Cap shall not go into effect until the second (2nd) full calendar year of
the Term (i.e., the Cap shall not apply to any period of time prior to the first
(1st) day of the second (2nd) full calendar year of the Term). “Controllable
Operating Expenses” shall mean all Operating Expenses except property taxes and
assessments, utility charges, insurance charges and snow removal costs. By way
of illustration only, if the actual per square foot Controllable Operating
Expenses during the calendar year 2016 are Two Dollars ($2.00), the Cap for the
calendar year 2017 will be Two and 10/100 Dollars ($2.10) (i.e., $2.00 x 1.05)
and the Cap for the calendar year 2018 will be Two and 21/100 Dollars ($2.21)
(i.e., $2.10 x 1.05).

 

14



--------------------------------------------------------------------------------

9.2 Tenant shall pay to Landlord on the first day of each calendar month of the
Term, as Additional Rent, (a) the Property Management Fee (as defined below) and
(b) Landlord’s estimate of Tenant’s Share of Operating Expenses with respect to
the Building, the South Campus and the Project, as applicable, for such month.

(x) The “Property Management Fee” shall equal three percent (3%) of Base Rent
due from Tenant.

(y) Within ninety (90) days after the conclusion of each calendar year (or such
longer period as may be reasonably required by Landlord, but in no event longer
than one hundred eighty (180) days after the conclusion of each calendar year),
Landlord shall furnish to Tenant a statement showing in reasonable detail the
actual Operating Expenses and Tenant’s Share of Operating Expenses for the
previous calendar year. Any additional sum due from Tenant to Landlord shall be
due and payable within thirty (30) days after receipt of such statement. If the
amounts paid by Tenant pursuant to this Section exceed Tenant’s Share of
Operating Expenses for the previous calendar year, then Landlord shall credit
the difference against the Rent next due and owing from Tenant; provided that,
if the Term has expired, Landlord shall accompany such statement with payment
for the amount of such difference.

(z) Any amount due under this Section for any period that is less than a full
month shall be prorated for such fractional month on the basis of the number of
days in the month.

9.3 Landlord may, from time to time, but not more often than once annually,
modify Landlord’s calculation and allocation procedures for Operating Expenses,
so long as such modifications produce Dollar results substantially consistent
with Landlord’s then-current practice at the Project. Since the Project consists
of multiple buildings and campuses, certain Operating Expenses may pertain to a
particular building, certain Operating Expenses may pertain to the South Campus,
and other Operating Expenses to the Project as a whole. Landlord reserves the
right in its sole discretion to allocate any such costs applicable to any
particular building within the Project to such building, any costs applicable to
the South Campus to the buildings comprising the South Campus (including the
Building), and other such costs applicable to the Project to each building in
the Project (including the Building), with the tenants in each building being
responsible for paying their respective proportionate shares of their buildings
to the extent required under their leases. Landlord shall allocate such costs to
the buildings (including the Building) in a reasonable, non-discriminatory
manner, and such allocation shall be binding on Tenant. Upon written request
from Tenant, Landlord shall provide Tenant with documentation reasonably
supporting Landlord’s allocation of such costs.

9.4 [Intentionally omitted]

9.5 Tenant shall not be responsible for Operating Expenses attributable to the
time period prior to the Term Commencement Date.

9.6 Operating Expenses for the calendar year in which Tenant’s obligation to
share therein commences and for the calendar year in which such obligation
ceases shall be prorated on a basis reasonably determined by Landlord. Expenses
such as taxes, assessments and insurance premiums that are incurred for an
extended time period shall be prorated based upon the time periods to which they
apply so that the amounts attributed to the Premises relate in a reasonable
manner to the time period wherein Tenant has an obligation to share in Operating
Expenses.

 

15



--------------------------------------------------------------------------------

9.7 Intentionally omitted.

9.8 In the event that the Building, South Campus or Project is less than fully
occupied during a calendar year, Tenant acknowledges that Landlord may
extrapolate Operating Expenses that vary depending on the occupancy of the
Building, South Campus or Project, as applicable, to equal Landlord’s reasonable
estimate of what such Operating Expenses would have been had the Building, South
Campus or Project, as applicable, been fully occupied during such calendar year;
provided, however, that Landlord shall not recover more than one hundred percent
(100%) of Operating Expenses.

10. Taxes on Tenant’s Property.

10.1 Tenant shall pay prior to delinquency any and all taxes levied against any
personal property or trade fixtures placed by Tenant in or about the Premises.

10.2 If any such taxes on Tenant’s personal property or trade fixtures are
levied against Landlord or Landlord’s property or, if the assessed valuation of
the Building, the Property or the Project is increased by inclusion therein of a
value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Building, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.

10.3 If any improvements in or alterations to the Premises, whether owned by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building, the Property or the Project by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 10.2. Any
such excess assessed valuation due to improvements in or alterations to space in
the Project leased by other tenants at the Project shall not be included in
Operating Expenses. If the records of the applicable governmental assessor’s
office are available and sufficiently detailed to serve as a basis for
determining whether such Tenant improvements or alterations are assessed at a
higher valuation than the Building Standard, then such records shall be binding
on both Landlord and Tenant.

11. [Intentionally omitted]

12. Use.

12.1 Tenant shall use the Premises for the Permitted Use, and shall not use the
Premises, or permit or suffer the Premises to be used, for any other purpose
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.

 

16



--------------------------------------------------------------------------------

12.2 Tenant shall not use or occupy the Premises in violation of Applicable
Laws; zoning ordinances; or the certificate of occupancy issued for the Building
or the Project, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above. Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof.

12.3 Tenant shall not do or permit to be done anything that will invalidate or
increase the cost of any fire, environmental, extended coverage or any other
insurance policy covering the Building or the Project, and shall comply with all
rules, orders, regulations and requirements of the insurers of the Building and
the Project, and Tenant shall promptly, upon demand, reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article.

12.4 Tenant shall keep all doors opening onto public corridors closed, except
when in use for ingress and egress.

12.5 No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made to existing locks or
the mechanisms thereof without Landlord’s prior written consent. Tenant shall,
upon termination of this Lease, return to Landlord all keys to offices and
restrooms either furnished to or otherwise procured by Tenant.

12.6 No awnings or other projections shall be attached to any outside wall of
the Building. No curtains, blinds, shades or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises other
than Landlord’s standard window coverings. Neither the interior nor exterior of
any windows shall be coated or otherwise sunscreened without Landlord’s prior
written consent.

12.7 No exterior sign, advertisement or notice (“Signage”) shall be exhibited,
painted or affixed by Tenant on any part of the Premises or the Building without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld. Signage shall conform to Landlord’s design criteria. For any Signage,
Tenant shall, at Tenant’s own cost and expense, (a) acquire all permits for such
Signage in compliance with Applicable Laws and (b) design, fabricate, install
and maintain such Signage in a first-class condition; provided, however, that,
subject to Applicable Laws, Landlord shall install not later than the Term
Commencement Date, at Landlord’s sole cost and expense, one sign on the top
level of the facade on the exterior of the Building displaying Tenant’s
corporate logo (with the design, size and location of such façade signage to be
mutually agreed upon between Landlord and Tenant). Tenant shall be responsible
for reimbursing Landlord for costs incurred by Landlord in removing any of
Tenant’s Signage in the event of the termination of this Lease prior to the Term
Expiration Date as a result of Tenant’s exercise of the Termination Option or a
Default. Interior signs on entry doors to the Premises and the directory tablet
shall be inscribed, painted or affixed for Tenant by Landlord at Landlord’s sole
cost and expense, and shall be of a size, color and type and be located in a
place acceptable to Landlord. The directory tablet shall be provided exclusively
for the display of the name and location of tenants only.

 

17



--------------------------------------------------------------------------------

12.8 Tenant may only place equipment within the Premises with floor loading
consistent with the Building’s structural design unless Tenant obtains
Landlord’s prior written approval. Tenant may place such equipment only in a
location designed to carry the weight of such equipment.

12.9 Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Areas or other offices in the Project.

12.10 Tenant shall not (a) do or permit anything to be done in or about the
Premises that shall in any way obstruct or interfere with the rights of other
tenants or occupants of the Project, or injure or annoy them, (b) use or allow
the Premises to be used for immoral, unlawful or objectionable purposes,
(c) cause, maintain or permit any nuisance or waste in, on or about the Project
or (d) take any other action that would in Landlord’s reasonable determination
in any manner adversely affect other tenants’ quiet use and enjoyment of their
space or adversely impact their ability to conduct business in a professional
and suitable work environment.

12.11 Landlord shall deliver the Premises and the Tenant Improvements to Tenant
on the Possession Date in compliance with the Americans with Disabilities Act,
42 U.S.C. § 12101, et seq., and any state and local accessibility laws, codes,
ordinances and rules (collectively, and together with regulations promulgated
pursuant thereto, the “ADA”) and Applicable Laws; provided, however, that if
Landlord fails to so deliver the Premises and the Tenant Improvements in
compliance with the ADA and Applicable Laws, then Tenant’s sole and exclusive
remedy shall be to deliver written notice to Landlord detailing the nature of
such failure and, upon receipt of any such notice, Landlord shall (at its sole
cost and expense) promptly make any modifications reasonably necessary correct
such failure. Except as otherwise provided in the immediately preceding sentence
of this Section 12.11, Tenant shall be responsible for all liabilities, costs
and expenses arising out of or in connection with the compliance of the Premises
with the ADA, and Tenant shall indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold Landlord and its
affiliates, employees, agents and contractors; and any lender, mortgagee or
beneficiary (each, a “Lender” and, collectively with Landlord and its
affiliates, employees, agents and contractors, the “Landlord Indemnitees”)
harmless from and against any demands, claims, liabilities, losses, costs,
expenses, actions, causes of action, damages, suits or judgments, and all
reasonable expenses (including reasonable attorneys’ fees, charges and
disbursements, regardless of whether the applicable demand, claim, action, cause
of action or suit is voluntarily withdrawn or dismissed) incurred in
investigating or resisting the same (collectively, “Claims”) arising out of any
such failure of the Premises to comply with the ADA. The provisions of this
Section shall survive the expiration or earlier termination of this Lease.

13. Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.

13.1 Tenant shall have the non-exclusive right, in common with others, to use
the Common Areas in conjunction with Tenant’s use of the Premises for the
Permitted Use, and such use of the Common Areas and Tenant’s use of the Premises
shall be subject to the rules and regulations adopted by Landlord and attached
hereto as Exhibit F, together with such other reasonable and nondiscriminatory
rules and regulations as are hereafter promulgated by Landlord in its sole and
absolute discretion (the “Rules and Regulations”). Tenant shall faithfully
observe and comply with the Rules and Regulations. Landlord shall not be
responsible to Tenant for the violation or non-performance

 

18



--------------------------------------------------------------------------------

by any other tenant or any agent, employee or invitee thereof of any of the
Rules and Regulations; provided, however, upon receipt of written notice from
Tenant detailing an ongoing violation of the Rules and Regulations by another
tenant or any agent, employee or invitee thereof that materially and adversely
affects Tenant, Landlord will use commercially reasonable efforts to address any
actual violation (provided, however, that in no event and under no circumstances
shall Landlord be required to take legal action against any other tenant in
connection with such violation).

13.2 This Lease is subject to any recorded covenants, conditions or restrictions
on the Project or Property, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time (the “CC&Rs”). Tenant shall
comply with the CC&Rs.

13.3 Tenant shall have a non-exclusive, irrevocable license to use Tenant’s Pro
Rata Share of parking facilities serving the Project in common on an unreserved
basis with other tenants of the Project during the Term at no additional cost.
As of the Execution Date, Tenant’s Pro Rata Share of the parking facilities
described above is equal to two point six (2.6) parking spaces per one thousand
(1,000) square feet of Rentable Area (i.e., eighty-eight (88) spaces). Tenant
shall have the option to convert four (4) of the unreserved parking spaces
allocated to Tenant under this Section into reserved parking spaces (provided,
however, that the location of such reserved spaces shall be subject to
Landlord’s consent, which will not be unreasonably withheld). In the event
Tenant makes such an election, Landlord shall appropriately mark and designate
such reserved spaces and such reserved spaces shall be allocated to Tenant as
part of Tenant’s Pro Rata Share of the parking facilities.

13.4 Tenant agrees not to unreasonably overburden the parking facilities and
agrees to cooperate with Landlord and other tenants in the use of the parking
facilities. Landlord reserves the right to determine that parking facilities are
becoming overcrowded and to limit Tenant’s use thereof, but not below the
parking rights granted in Section 13.3 above. Upon such determination, Landlord
may reasonably allocate parking spaces among Tenant and other tenants of the
Building or the Project. Nothing in this Section, however, is intended to create
an affirmative duty on Landlord’s part to monitor parking.

14. Project Control by Landlord.

14.1 Landlord reserves full control over the Building and the Project to the
extent not inconsistent with Tenant’s enjoyment of the Premises as provided by
this Lease. This reservation includes Landlord’s right to subdivide the Project;
convert the Building and other buildings within the Project to condominium
units; change the size of the Project by selling all or a portion of the Project
or adding real property and any improvements thereon to the Project; grant
easements and licenses to third parties; maintain or establish ownership of the
Building separate from fee title to the Property; make additions to or
reconstruct portions of the Building and the Project; install, use, maintain,
repair, replace and relocate for service to the Premises and other parts of the
Building or the Project pipes, ducts, conduits, wires and appurtenant fixtures,
wherever located in the Premises, the Building or elsewhere at the Project; and
alter or relocate any other Common Area or facility, including private drives,
lobbies, entrances and landscaping; provided, however, that such rights shall be
exercised in a way that does not materially adversely affect Tenant’s beneficial
use and occupancy of the Premises, including the Permitted Use and Tenant’s
access to the Premises.

 

19



--------------------------------------------------------------------------------

14.2 Possession of areas of the Premises necessary for utilities, services,
safety and operation of the Project (as opposed to those areas exclusively
serving the Premises) is reserved to Landlord.

14.3 Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for, or imposes material additional
obligations on, Tenant or that deprives Tenant of the quiet enjoyment and use of
the Premises as provided for in this Lease.

14.4 Landlord may, at any and all reasonable times during non-business hours (or
during business hours, if (a) with respect to SubSections 14.4(u) through
14.4(y), Tenant so requests, and (b) with respect to SubSection 14.4(z), if
Landlord so requests), and upon one (1) business day’s prior notice (provided
that no time restrictions shall apply or advance notice be required if an
emergency necessitates immediate entry), enter the Premises to (u) inspect the
same and to determine whether Tenant is in compliance with its obligations
hereunder and to show the Premises to current and prospective purchasers and
lenders, (v) supply any service Landlord is required to provide hereunder,
(w) alter, improve or repair any portion of the Building other than the Premises
for which access to the Premises is reasonably necessary, (x) post notices of
nonresponsibility, (y) access the telephone equipment, electrical substation and
fire risers and (z) show the Premises to prospective tenants during the final
year of the Term. In connection with any such alteration, improvement or repair
as described in SubSection 14.4(w), Landlord may erect in the Premises or
elsewhere in the Project scaffolding and other structures reasonably required
for the alteration, improvement or repair work to be performed, provided that
such structures do not obstruct the view, if any, of Tenant’s Logo Sign from
Shady Grove Road and Medical Center Drive, or from the parking facilities
serving the Project for an unreasonable period of time given the scope of such
work, unless Landlord provides temporary signage displaying Tenant’s logo and
having visibility similar to that of Tenant’s existing exterior Building signage
being obstructed by such work. In no event shall Tenant’s Rent abate as a result
of Landlord’s activities pursuant to this Section; provided, however, that all
such activities shall be conducted in such a manner so as to cause as little
interference to Tenant as is reasonably possible. Landlord shall at all times
retain a key with which to unlock all of the doors in the Premises. If an
emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises shall not constitute a forcible or unlawful entry to the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof, but Landlord shall give Tenant telephonic and email notice
promptly after any such entry, provided that Tenant has previously given
Landlord a telephone number and email address for such purpose. Notwithstanding
the foregoing, or anything contained in this Lease to the contrary, Tenant may
elect, by providing not less than thirty (30) days’ prior written notice to
Landlord, to provide that certain areas within the Premises are restricted to
Tenant, its employees and other authorized agents, following which such areas
shall not be accessed by any other person (including Landlord and its agents),
except when accompanied by an employee or agent of Tenant; provided, however,
that Landlord may enter any such restricted areas of the Premises without prior
notice and without being accompanied by an employee or agent of Tenant if an
emergency necessitates immediate access thereto, and in such event, the
provisions of the immediately prior sentence of this Subsection 14.4 shall apply
to such entry.

 

20



--------------------------------------------------------------------------------

15. Quiet Enjoyment. Landlord covenants that Tenant, upon paying the Rent and
performing its obligations contained in this Lease, may peacefully and quietly
have, hold and enjoy the Premises, free from any claim by Landlord or persons
claiming under Landlord, but subject to all of the terms and provisions hereof,
provisions of Applicable Laws and rights of record to which this Lease is or may
become subordinate. This covenant is in lieu of any other quiet enjoyment
covenant, either express or implied.

16. Utilities and Services.

16.1 Landlord shall maintain the utility connections and facilities located in
the Common Area as of the Execution Date up to the point of entry to the
Premises. Tenant shall pay for all water (including the cost to service, repair
and replace reverse osmosis, de-ionized and other treated water), gas, heat,
light, power, telephone, internet service, cable television, other
telecommunications and other utilities supplied to the Premises, together with
any fees, surcharges and taxes thereon. If any such utility is not separately
metered to Tenant, Tenant shall pay Tenant’s Share of all charges of such
utility jointly metered with other premises as Additional Rent or, in the
alternative, Landlord may, at its option, monitor the usage of such utilities by
Tenant and charge Tenant with the cost of purchasing, installing and monitoring
such metering equipment, which cost shall be paid by Tenant as Additional Rent.
To the extent that Tenant uses more than Tenant’s Pro Rata Share of any
utilities, then Tenant shall pay Landlord for Tenant’s Share of such utilities
to reflect such excess. In the event that the South Campus or Project is less
than fully occupied during a calendar year, Tenant acknowledges that Landlord
may extrapolate utility usage that varies depending on the occupancy of the
South Campus or Project (as applicable) to equal Landlord’s reasonable estimate
of what such utility usage would have been had the South Campus or Project, as
applicable, been fully occupied during such calendar year; provided, however,
that Landlord shall not recover more than one hundred percent (100%) of the cost
of such utilities.

16.2 Landlord shall not be liable for, nor shall any eviction of Tenant result
from, the failure to furnish any utility or service, whether or not such failure
is caused by accidents; breakage; casualties (to the extent not caused by the
party claiming Force Majeure); physical natural disasters; strikes, lockouts or
other labor disturbances or labor disputes (other than labor disturbances and
labor disputes resulting solely from the acts or omissions of the party claiming
Force Majeure); acts of terrorism; riots or civil disturbances; wars or
insurrections; shortages of materials (which shortages are not unique to the
party claiming Force Majeure); regulations, moratoria or other actions,
inactions or delays; failures by third parties to deliver gas, oil or another
suitable fuel supply, or inability of the party claiming Force Majeure, by
exercise of reasonable diligence, to obtain gas, oil or another suitable fuel;
or other causes beyond the reasonable control of the party claiming that Force
Majeure has occurred (collectively, “Force Majeure”). In the event of such
failure, Tenant shall not be entitled to termination of this Lease or any
abatement or reduction of Rent, nor shall Tenant be relieved from the operation
of any covenant or agreement of this Lease. Notwithstanding anything to the
contrary in this Lease, if, for more than five (5) consecutive business days
following written notice to Landlord and as a result of Landlord’s gross
negligence or willful misconduct in the performance of its maintenance and
repair obligations under this Lease (and except to the extent that such failure
is caused in whole or in part by the action or inaction of a Tenant Party), the
provision of HVAC (as defined below) or other utilities to all or a material
portion of the Premises that Landlord must provide pursuant to this Lease is
interrupted (a “Material Services Failure”), then Tenant’s Base Rent and
Operating Expenses (or, to the extent that less than all of the Premises are
affected, a

 

21



--------------------------------------------------------------------------------

proportionate amount (based on the Rentable Area of the Premises that is
rendered unusable) of Base Rent and Operating Expenses) shall thereafter be
abated until the Premises are again usable by Tenant for the Permitted Use;
provided, however, that, if Landlord provides substitute HVAC and other
utilities reasonably suitable for Tenant’s continued use and occupancy of the
Premises for the Permitted Use (e.g., supplying potable water or portable air
conditioning equipment), then neither Base Rent nor Operating Expenses shall be
abated. During any Material Services Failure, Tenant will cooperate with
Landlord to arrange for the provision of any interrupted utility services on an
interim basis via temporary measures until final corrective measures can be
accomplished, and Tenant will permit Landlord the necessary access to the
Premises to remedy such Material Service Failure. Notwithstanding anything in
this Lease to the contrary, but subject to Article 24 (which shall govern in the
event of a casualty), the provisions of this Section shall be Tenant’s sole
recourse and remedy in the event of an interruption of HVAC or other utilities
to the Premises.

16.3 Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term, including telephone, internet service, cable television
and other telecommunications, together with any fees, surcharges and taxes
thereon. Upon Landlord’s demand, utilities and services provided to the Premises
that are separately metered shall be paid by Tenant directly to the supplier of
such utilities or services.

16.4 Tenant shall not, without Landlord’s prior written consent, use any device
in the Premises (including data processing machines) that will in any way
(a) increase the amount of ventilation, air exchange, gas, steam, electricity or
water required or consumed in the Premises based upon Tenant’s Pro Rata Share of
the Building, South Campus or Project (as applicable) beyond the existing
capacity of the Building, South Campus or the Project usually furnished or
supplied for the Permitted Use or (b) exceed Tenant’s Pro Rata Share of the
Building’s, South Campus’s or Project’s (as applicable) capacity to provide such
utilities or services; provided, however, that Tenant shall not be in breach of
this Section 16.4 if within ten (10) days after notice from Landlord that Tenant
failed to obtain Landlord’s prior written consent as required under this
Section 16.4 Tenant either (a) obtains Landlord’s written consent to the use of
such device or devices, or (b) ceases the use thereof.

16.5 If Tenant shall require utilities or services in excess of those usually
furnished or supplied for tenants in similar spaces in the Building, South
Campus or the Project by reason of Tenant’s equipment or extended hours of
business operations, then Tenant shall first procure Landlord’s consent for the
use thereof, which consent Landlord may condition upon the availability of such
excess utilities or services, and Tenant shall pay as Additional Rent an amount
equal to the cost of providing such excess utilities and services.

16.6 Landlord shall provide water in Common Areas for lavatory and landscaping
purposes only, which water shall be from the local municipal or similar source;
provided, however, that if Landlord determines that Tenant requires, uses or
consumes water provided to the Common Areas for any purpose other than ordinary
lavatory purposes, Landlord may install a water meter (“Tenant Water Meter”) and
thereby measure Tenant’s water consumption for all purposes. Landlord shall pay
for the costs of any Tenant Water Meter and the installation and maintenance
thereof during the Term. If Landlord installs a Tenant Water Meter, Tenant shall
pay for water consumed, as shown on such meter, as and when bills are rendered.
If Tenant fails to timely make

 

22



--------------------------------------------------------------------------------

such payments, Landlord may pay such charges and collect the same from Tenant.
Any such costs or expenses incurred or payments made by Landlord for any of the
reasons or purposes stated in this Section shall be deemed to be Additional Rent
payable by Tenant and collectible by Landlord as such.

16.7 Landlord reserves the right to stop service of the elevator, plumbing,
ventilation, air conditioning and utility systems, when Landlord deems necessary
or desirable, due to accident, emergency or the need to make repairs,
alterations or improvements, until such repairs, alterations or improvements
shall have been completed, and, subject to the abatement right set forth in
Section 16.2 above, Landlord shall further have no responsibility or liability
for failure to supply elevator facilities, plumbing, ventilation, air
conditioning or utility service when prevented from doing so by Force Majeure.
Without limiting the foregoing, it is expressly understood and agreed that any
covenants on Landlord’s part to furnish any service pursuant to any of the
terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, shall not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of Force Majeure.

16.8 There currently exists a back-up generator in the South Campus that is
connected to the Premises’ emergency electrical panel (the “Generator”). Tenant
shall be entitled to use up to its proportionate share (after deducting any
power from the Generator required for the Common Area and any systems and
equipment located with the Building and serving other areas of the South Campus)
of power from the Generator on a non-exclusive basis with other tenants in the
South Campus. The cost of maintaining, repairing and replacing the Generator
shall constitute Operating Expenses. Landlord expressly disclaims any warranties
with regard to the Generator or the installation thereof, including any warranty
of merchantability or fitness for a particular purpose. Landlord shall maintain
the Generator in good working condition, but shall not be liable for any failure
to make any repairs or to perform any maintenance that is an obligation of
Landlord unless such failure shall persist for an unreasonable time after Tenant
provides Landlord with written notice of the need for such repairs or
maintenance. The provisions of Section 16.2 of this Lease shall apply to the
Generator, including the abatement right set forth therein. Subject to the terms
and conditions set forth in Exhibit J, during the Term, Tenant shall have the
right to install and maintain a supplemental standby generator (the “Tenant’s
Generator”) at the Property.

16.9 Within ninety (90) days after the Execution Date, an independent heating,
ventilation and air conditioning (“HVAC”) contractor mutually selected by
Landlord and Tenant shall review the existing HVAC systems and equipment
exclusively serving the Premises and make recommendations as to which HVAC
unit(s) or components require repair or replacement. As part of the Tenant
Improvements, Landlord shall implement all reasonable recommendations to repair
and/or replace HVAC equipment. and Tenant shall be assigned all warranties for
such work under the terms of Section 4.3 above. For the Premises, Tenant shall,
at Tenant’s sole cost and expense, maintain (in good working condition), repair
and operate the HVAC systems exclusively serving the Premises used for the
Permitted Use only. Tenant shall keep in full force and effect during the Term
(and occupancy by Tenant, if any, after termination of this Lease) a
preventative maintenance contract for quarterly, semi-annual, and annual HVAC
inspections and maintenance using a qualified, licensed, bonded service provider
reasonably approved by Landlord. Notwithstanding anything to the contrary in
this Section, but subject to the abatement right set forth in Section 16.2
above, Landlord shall have no liability, and Tenant shall have no right or
remedy, on account of any

 

23



--------------------------------------------------------------------------------

interruption or impairment in HVAC services. If requested in writing by
Landlord, Tenant shall provide to Landlord copies of HVAC maintenance contracts
and HVAC maintenance reports on a quarterly basis. In the event Landlord (in its
reasonable discretion) determines that Tenant is not maintaining, operating or
repairing the HVAC system as required herein, Landlord (by written notice to
Tenant) shall have the right (but not the obligation) to take over such
obligations and Tenant shall pay Landlord upon demand for the cost of performing
such work as Additional Rent.

16.10 For any utilities serving the Premises for which Tenant is billed directly
by such utility provider, Tenant agrees to furnish to Landlord (a) any invoices
or statements for such utilities within thirty (30) days after Tenant’s receipt
thereof, (b) within thirty (30) days after Landlord’s request, any other utility
usage information reasonably requested by Landlord, and (c) within thirty
(30) days after each calendar year during the Term, authorization to allow
Landlord to access Tenant’s usage information necessary for Landlord to complete
an ENERGY STAR® Statement of Performance (or similar comprehensive utility usage
report (e.g., related to Labs 21), if requested by Landlord) and any other
information reasonably requested by Landlord for the immediately preceding year.
Tenant shall retain records of utility usage at the Premises, including invoices
and statements from the utility provider, for at least sixty (60) months, or
such other period of time as may be requested by Landlord. Tenant acknowledges
that any utility information for the Premises, the Building and the Project may
be shared with third parties, including Landlord’s consultants, Governmental
Authorities and to the extent required by Applicable Laws, other third parties.
In the event that Tenant fails to comply with this Section, Tenant hereby
authorizes Landlord to collect utility usage information directly from the
applicable utility providers. In addition to the foregoing, Tenant shall comply
with all Applicable Laws related to the disclosure and tracking of energy
consumption at the Premises. The provisions of this Section shall survive the
expiration or earlier termination of this Lease. If any tax credits are obtained
by Landlord solely as a result of Tenant’s efforts to reduce its utility usage
at the Premises, then to the extent such tax credits are assignable to Tenant
without any third party consent, Landlord will assign such tax credits to
Tenant.

17. Alterations.

17.1 Tenant shall make no alterations, additions or improvements in or to the
Premises or engage in any construction, demolition, reconstruction, renovation
or other work (whether major or minor) of any kind in, at or serving the
Premises (“Alterations”) without Landlord’s prior written approval, which
approval Landlord shall not unreasonably withhold; provided, however, that, in
the event any proposed Alteration affects (a) any structural portions of the
Building, including exterior walls, the roof, the foundation, foundation systems
(including barriers and subslab systems) or the core of the Building, (b) the
exterior of the Building or (c) any Building systems, including elevator,
plumbing, HVAC, electrical, security, life safety and power, then Landlord may
withhold its approval in its sole and absolute discretion. Tenant shall, in
making any Alterations, use only those architects, contractors, suppliers and
mechanics of which Landlord has given prior written approval, which approval
shall not be unreasonably withheld, conditioned or delayed. In seeking
Landlord’s approval, Tenant shall provide Landlord, at least fourteen (14) days
in advance of any proposed construction, with plans, specifications, bid
proposals, certified stamped engineering drawings and calculations by Tenant’s
engineer of record or architect of record (including connections to the
Building’s structural system, modifications to the Building’s envelope,
non-structural penetrations in slabs or walls, and modifications or tie-ins to
life safety systems), proposed work contracts (with final, signed work contracts
to be provided to Landlord prior to commencement of construction),

 

24



--------------------------------------------------------------------------------

requests for laydown areas and such other information concerning the nature and
cost of the Alterations as Landlord may reasonably request (collectively,
“Tenant’s Alterations Information”). Landlord shall be deemed to have approved
Tenant’s Alterations Information to the extent Landlord fails to object thereto
within said fourteen (14) day period. In no event shall Tenant use or Landlord
be required to approve any architects, consultants, contractors, subcontractors
or material suppliers that Landlord reasonably believes could cause labor
disharmony. Notwithstanding the foregoing, Tenant may make strictly cosmetic
changes to the Premises (“Cosmetic Alterations”) without Landlord’s consent;
provided that (y) the cost of any Cosmetic Alterations does not exceed Fifty
Thousand Dollars ($50,000) in any one instance or One Hundred Thousand Dollars
($100,000) annually, (z) such Cosmetic Alterations do not (i) require any
structural or other substantial modifications to the Premises, (ii) require any
changes to or adversely affect the Building systems, (iii) affect the exterior
of the Buildings or (iv) trigger any requirement under Applicable Laws that
would require Landlord to make any alteration or improvement to the Premises,
the Building or the Project. Tenant shall give Landlord at least ten (10) days’
prior written notice of any Cosmetic Alterations.

17.2 Tenant shall not construct or permit to be constructed partitions or other
obstructions that might interfere with free access to mechanical installation or
service facilities of the Building, or interfere with the moving of Landlord’s
equipment to or from the enclosures containing such installations or facilities.

17.3 Tenant shall accomplish any work performed on the Premises or the Building
in such a manner as to permit any life safety systems to remain fully operable
at all times.

17.4 Any work performed on the Premises or the Building by Tenant or Tenant’s
contractors may be done at any time, provided that such work shall not
(a) unreasonably interfere with any other work being performed at the Project or
(b) in Landlord’s reasonable determination in any manner adversely affect any
other tenants’ quiet use and enjoyment of their space or adversely impact their
ability to conduct business in an professional and suitable work environment.
Tenant covenants and agrees that all work done by Tenant or Tenant’s contractors
shall be performed in full compliance with Applicable Laws. Within thirty
(30) days after completion of any Alterations, Tenant shall provide Landlord
with complete “as built” drawing print sets and electronic CADD files on disc
(or files in such other current format in common use as Landlord reasonably
approves or requires) showing any changes in the Premises, and if reasonably
requested by Landlord, a commissioning report prepared by a licensed, qualified
commissioning agent hired by Tenant and approved by Landlord for all new or
affected mechanical, electrical and plumbing systems. Any such “as built” plans
shall show the applicable Alterations as an overlay on the Building as-built
plans; provided that Landlord provides the Building “as built” plans to Tenant.

17.5 Before commencing any Alterations, Tenant shall give Landlord at least
fourteen (14) days’ prior written notice of the proposed commencement of such
work and shall, if required by Landlord, secure, at Tenant’s own cost and
expense, a completion and lien indemnity bond satisfactory to Landlord for such
work.

17.6 Upon the expiration or earlier termination of this Lease, Tenant have shall
repaired any damage to the Premises caused by Tenant’s removal of any property
from the Premises. If as a result of Tenant’s failure to complete such repair
work prior to the expiration or earlier termination

 

25



--------------------------------------------------------------------------------

of this Lease, Landlord is prevented from or delayed in (a) performing work in
the Premises or the Building necessary or desirable in order to prepare the
Premises to be marketed or delivered to a subsequent tenant or occupant and/or
(b) delivering the Premises to a subsequent tenant or occupant, then Tenant
shall pay Rent to Landlord during such repair period as provided herein as if
such portion of the Premises were otherwise occupied by Tenant, but limited only
to such portion of the Premises as are not actually capable of being occupied
for the Permitted Use; provided, however, that Landlord shall have the option,
but not the obligation, to perform such repair work on Tenant’s behalf and
Tenant shall, within thirty (30) days of receiving an invoice therefore,
reimburse Landlord for any costs incurred in connection with such repair work.
The provisions of this Section shall survive the expiration or earlier
termination of this Lease.

17.7 The Premises plus any Alterations, Signage, Tenant Improvements, attached
equipment, decorations, fixtures, trade fixtures, and additions and improvements
attached to or built into the Premises made by either of the parties (including
all floor and wall coverings; paneling; sinks and related plumbing fixtures;
laboratory benches; exterior venting fume hoods; walk-in freezers and
refrigerators; ductwork; conduits; electrical panels and circuits; business and
trade fixtures; attached machinery and equipment; and built-in furniture and
cabinets, in each case, together with all additions and accessories thereto),
shall (unless, prior to such construction or installation, Landlord elects
otherwise in writing) at all times remain the property of Landlord, shall remain
in the Premises and shall (unless, prior to construction or installation
thereof, Landlord elects otherwise in writing) be surrendered to Landlord upon
the expiration or earlier termination of this Lease. For the avoidance of doubt,
the items listed on Exhibit H attached hereto (which Exhibit H may be updated by
Tenant from and after the Term Commencement Date, subject to Landlord’s written
consent) constitute Tenant’s property and shall be removed by Tenant upon the
expiration or earlier termination of the Lease.

17.8 Notwithstanding any other provision of this Article to the contrary, except
the items listed on Exhibit H, in no event shall Tenant remove any improvement
from the Premises as to which Landlord contributed payment, including the Tenant
Improvements, without Landlord’s prior written consent, which consent Landlord
may withhold in its sole and absolute discretion.

17.9 If Tenant shall fail to remove any of its property from the Premises prior
to the expiration or earlier termination of this Lease, then Landlord may, at
its option, remove the same in any manner that Landlord shall choose and store
such effects without liability to Tenant for loss thereof or damage thereto, and
Tenant shall pay Landlord, upon demand, any costs and expenses incurred due to
such removal and storage or Landlord may, at its sole option and without notice
to Tenant, sell such property or any portion thereof at private sale and without
legal process for such price as Landlord may obtain and apply the proceeds of
such sale against any (a) amounts due by Tenant to Landlord under this Lease and
(b) any expenses incident to the removal, storage and sale of such personal
property.

17.10 Tenant shall not be required to pay Landlord for Landlord’s overhead and
expenses for plan review, coordination, scheduling and supervision in connection
with any Alterations or Tenant Improvements. Tenant shall reimburse Landlord for
any extra expenses incurred by Landlord by reason of faulty work done by Tenant
or its contractors, or by reason of delays caused by such work, or by reason of
inadequate clean-up.

 

26



--------------------------------------------------------------------------------

17.11 Intentionally Omitted.

17.12 Tenant shall take, and shall cause its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any
Alterations, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.

17.13 Tenant shall require its contractors and subcontractors performing work on
the Premises to name Landlord and its affiliates and Lenders as additional
insureds on their respective insurance policies.

18. Repairs and Maintenance.

18.1 Landlord shall repair and maintain (a) the structural and exterior portions
of the Building including roofing and covering materials, foundations, and
exterior walls and windows, (b) the life-safety sprinklers and fire panel
(including associated monitoring of the fire panel and elevator safety) within
the Building, (c) the central boilers and chillers located in the Building that
serve the South Campus and (d) the Common Areas of the South Campus and the
Project.

18.2 Except for services of Landlord, if any, required by Section 18.1, Tenant
shall at Tenant’s sole cost and expense maintain and keep the Premises and every
part thereof in good condition and repair, damage thereto from ordinary wear and
tear excepted. Tenant shall, upon the expiration or sooner termination of the
Term, surrender the Premises to Landlord in as good a condition as when
received, ordinary wear and tear excepted.

18.3 Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance that is Landlord’s obligation pursuant to this Lease
unless such failure shall persist for an unreasonable time after Tenant provides
Landlord with written notice, of which electronic notice in accordance with
Section 39 below shall be acceptable, of the need of such repairs or
maintenance. Except as otherwise expressly provided in this Lease, Tenant waives
its rights under Applicable Laws now or hereafter in effect to make repairs at
Landlord’s expense.

18.4 If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, license to enter the Premises
for the purpose of performing such work as such person shall deem necessary or
desirable to preserve and protect the Building from injury or damage and to
support the same by proper foundations, without any claim for damages or
liability against Landlord and without reducing or otherwise affecting Tenant’s
obligations under this Lease. Notwithstanding the foregoing, no such excavation
shall occur that may adversely affect Tenant’s Permitted Use of the Premises.

18.5 This Article relates to repairs and maintenance arising in the ordinary
course of operation of the Building and the Project. In the event of a casualty
described in Article 24, Article 24 shall apply in lieu of this Article. In the
event of eminent domain, Article 25 shall apply in lieu of this Article.

18.6 Except where expressly excluded from Operating Expenses under
Section 9.1(a) above, costs incurred by Landlord pursuant to this Article shall
constitute Operating Expenses.

 

27



--------------------------------------------------------------------------------

18.7 Notwithstanding anything to the contrary in this Lease, in the event that
(a) a component of a Base Building System (as defined below) that is considered
a capital item (pursuant to generally accepted accounting principles) needs to
be replaced (as reasonably determined by an independent consultant mutually
selected by Landlord and Tenant) (any such item, a “Required Capital
Replacement”), and (b) the need for such replacement is not as a result of
Tenant’s failure to properly maintain and repair the applicable Base Building
System in accordance with this Lease (as reasonably determined by said
independent consultant), Landlord shall make such Required Capital Replacement
at Landlord’s sole cost and expense (and such costs shall be excluded from
Operating Expenses). “Base Building System” means any one of the following to
the extent located in the Building: (a) HVAC, (b) elevators, (c) plumbing,
mechanical and electrical systems and (d) fire and life safety systems. Except
as otherwise expressly set forth in this Section 18.7, nothing in this
Section 18.7 shall modify or amend Tenant’s obligations under this Lease with
respect to the repair and maintenance of the Premises.

19. Liens.

19.1 Subject to the immediately succeeding sentence, Tenant shall keep the
Premises, the Building and the Project free from any liens arising out of work
or services performed, materials furnished or obligations incurred by Tenant.
Tenant further covenants and agrees that any mechanic’s or materialman’s lien
filed against the Premises, the Building or the Project for work or services
claimed to have been done for, or materials claimed to have been furnished to,
or obligations incurred by Tenant shall be discharged or bonded by Tenant within
ten (10) days after the filing thereof, at Tenant’s sole cost and expense.

19.2 Should Tenant fail to discharge or bond against any lien of the nature
described in Section 19.1, Landlord may, at Landlord’s election, pay such claim
or post a statutory lien bond or otherwise provide security to eliminate the
lien as a claim against title, and Tenant shall immediately reimburse Landlord
for the costs thereof as Additional Rent. Tenant shall indemnify, save, defend
(at Landlord’s option and with counsel reasonably acceptable to Landlord) and
hold the Landlord Indemnitees harmless from and against any Claims arising from
any such liens, including any administrative, court or other legal proceedings
related to such liens.

19.3 Should any holder of a financing statement record or place of record a
financing statement that appears to constitute a lien against any interest of
Landlord or against equipment that may be located other than within an
identified suite leased by Tenant, Tenant shall, within ten (10) days after
filing such financing statement, cause (a) a copy of the Lender security
agreement or other documents to which the financing statement pertains to be
furnished to Landlord to facilitate Landlord’s ability to demonstrate that the
lien of such financing statement is not applicable to Landlord’s interest and
(b) Tenant’s Lender to amend such financing statement and any other documents of
record to clarify that any liens imposed thereby are not applicable to any
interest of Landlord in the Premises, the Building or the Project.

20. Estoppel Certificate. Tenant shall, within twenty (20) days of receipt of
written notice from Landlord, execute, acknowledge and deliver a statement in
writing substantially in the form attached to this Lease as Exhibit I, or on any
other form reasonably requested by a current or proposed Lender or encumbrancer
or proposed purchaser, (a) certifying that this Lease is unmodified and in full
force and effect (or, if modified, stating the nature of such modification and
certifying that this Lease as so

 

28



--------------------------------------------------------------------------------

modified is in full force and effect) and the dates to which rental and other
charges are paid in advance, if any, (b) acknowledging that there are not, to
Tenant’s knowledge, any uncured defaults on the part of Landlord hereunder, or
specifying such defaults if any are claimed, and (c) setting forth such further
information with respect to this Lease or the Premises as may be requested
thereon. Any such statement may be relied upon by any prospective purchaser or
encumbrancer of all or any portion of the Property. Tenant’s failure to deliver
such statement within such the prescribed time shall, at Landlord’s option,
constitute a Default (as defined below) under this Lease.

21. Hazardous Materials.

21.1 Tenant shall not cause or permit any Hazardous Materials (as defined below)
to be brought upon, kept or used in or about the Premises, the Building or the
Project in violation of Applicable Laws by Tenant or any of its employees,
agents, contractors or invitees (collectively with Tenant, each a “Tenant
Party”). If (a) Tenant breaches such obligation, (b) the presence of Hazardous
Materials as a result of such a breach results in contamination of the Project,
any portion thereof, or any adjacent property, (c) contamination of the Premises
otherwise occurs during the Term or any extension or renewal hereof or holding
over hereunder (other than if such contamination results from (i) migration of
Hazardous Materials from outside the Premises not caused by a Tenant Party or
(ii) to the extent such contamination is caused by Landlord’s gross negligence
or willful misconduct) or (d) contamination of the Project occurs as a result of
Hazardous Materials that are placed on or under or are released into the Project
by a Tenant Party, then Tenant shall indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any and all Claims of any kind or nature,
including (w) diminution in value of the Project or any portion thereof,
(x) damages for the loss or restriction on use of rentable or usable space or of
any amenity of the Project, (y) damages arising from any adverse impact on
marketing of space in the Project or any portion thereof and (z) sums paid in
settlement of Claims that arise before, during or after the Term as a result of
such breach or contamination. This indemnification by Tenant includes costs
incurred in connection with any investigation of site conditions or any
clean-up, remedial, removal or restoration work required by any Governmental
Authority because of Hazardous Materials present in the air, soil or groundwater
above, on, under or about the Project. Without limiting the foregoing, if the
presence of any Hazardous Materials in, on, under or about the Project, any
portion thereof or any adjacent property caused or permitted by any Tenant Party
results in any contamination of the Project, any portion thereof or any adjacent
property, then Tenant shall promptly take all actions at its sole cost and
expense as are necessary to return the Project, any portion thereof or any
adjacent property to its respective condition existing prior to the time of such
contamination; provided that Landlord’s written approval of such action shall
first be obtained, which approval Landlord shall not unreasonably withhold; and
provided, further, that it shall be reasonable for Landlord to withhold its
consent if such actions could have a material adverse long-term or short-term
effect on the Project, any portion thereof or any adjacent property. Tenant’s
obligations under this Section shall not be affected, reduced or limited by any
limitation on the amount or type of damages, compensation or benefits payable by
or for Tenant under workers’ compensation acts, disability benefit acts,
employee benefit acts or similar legislation.

21.2 Landlord acknowledges that it is not the intent of this Article to prohibit
Tenant from operating its business for the Permitted Use. Tenant may operate its
business according to the custom of Tenant’s industry so long as the use or
presence of Hazardous Materials is strictly and

 

29



--------------------------------------------------------------------------------

properly monitored in accordance with Applicable Laws. As a material inducement
to Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord (a) a list identifying each type
of Hazardous Material to be present at the Premises that is subject to
regulation under any environmental Applicable Laws, (b) a list of any and all
approvals or permits from Governmental Authorities required in connection with
the presence of such Hazardous Material at the Premises and (c) correct and
complete copies of (i) notices of violations of Applicable Laws related to
Hazardous Materials and (ii) plans relating to the installation of any storage
tanks to be installed in, on, under or about the Project (provided that
installation of storage tanks shall only be permitted after Landlord has given
Tenant its written consent to do so, which consent Landlord may withhold in its
sole and absolute discretion) and closure plans or any other documents required
by any and all Governmental Authorities for any storage tanks installed in, on,
under or about the Project for the closure of any such storage tanks
(collectively, “Hazardous Materials Documents”). Tenant shall deliver to
Landlord updated Hazardous Materials Documents, within fourteen (14) days after
receipt of a written request therefor from Landlord, not more often than once
per year, unless (m) there are any changes to the Hazardous Materials Documents
or (n) Tenant initiates any Alterations or changes its business, in either case
in a way that involves any material increase in the types or amounts of
Hazardous Materials. For each type of Hazardous Material listed, the Hazardous
Materials Documents shall include (t) the chemical name, (u) the material state
(e.g., solid, liquid, gas or cryogen), (v) the concentration, (w) the storage
amount and storage condition (e.g., in cabinets or not in cabinets), (x) the use
amount and use condition (e.g., open use or closed use), (y) the location (e.g.,
room number or other identification) and (z) if known, the chemical abstract
service number. Notwithstanding anything in this Section to the contrary, Tenant
shall not be required to provide Landlord with any Hazardous Materials Documents
containing information of a proprietary nature, which Hazardous Materials
Documents, in and of themselves, do not contain a reference to any Hazardous
Materials or activities related to Hazardous Materials. Landlord may, at
Landlord’s expense, cause the Hazardous Materials Documents to be reviewed by a
person or firm qualified to analyze Hazardous Materials to confirm compliance
with the provisions of this Lease and with Applicable Laws. In the event that a
review of the Hazardous Materials Documents indicates non-compliance with this
Lease or Applicable Laws, Tenant shall, at its expense, diligently take steps to
bring its storage and use of Hazardous Materials into compliance.
Notwithstanding anything in this Lease to the contrary or Landlord’s review into
Tenant’s Hazardous Materials Documents or use or disposal of hazardous
materials, however, Landlord shall not have and expressly disclaims any
liability related to Tenant’s or other tenants’ use or disposal of Hazardous
Materials, it being acknowledged by Tenant that Tenant is best suited to
evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

21.3 Notwithstanding the provisions of Sections 21.1, 21.2 or 21.9, if (a) any
proposed transferee, assignee or sublessee of Tenant has been required by any
prior landlord, lender or Governmental Authority to take material remedial
action in connection with Hazardous Materials contaminating a property if the
contamination resulted from such party’s action or omission or use of the
property in question or (b) any proposed transferee, assignee or sublessee is
subject to a material enforcement order issued by any Governmental Authority in
connection with the use, disposal or storage of Hazardous Materials, then it
shall not be unreasonable for Landlord to withhold its consent to any proposed
transfer, assignment or subletting (with respect to any such matter involving a
proposed transferee, assignee or sublessee).

 

30



--------------------------------------------------------------------------------

21.4 At any time, and from time to time, prior to the expiration of the Term,
Landlord shall have the right to conduct appropriate tests of the Project or any
portion thereof to demonstrate that Hazardous Materials are present or that
contamination has occurred due to the acts or omissions of a Tenant Party.
Tenant shall pay all reasonable costs of such tests if such tests reveal that
Hazardous Materials exist at the Project in violation of this Lease.

21.5 If underground or other storage tanks storing Hazardous Materials installed
or utilized by Tenant are located on the Premises, or are hereafter placed on
the Premises by Tenant (or by any other party, if such storage tanks are
utilized by Tenant), then Tenant shall monitor the storage tanks, maintain
appropriate records, implement reporting procedures, properly close any
underground storage tanks, and take or cause to be taken all other steps
necessary or required under the Applicable Laws. Tenant shall have no
responsibility or liability for underground or other storage tanks installed by
anyone other than Tenant unless Tenant utilizes such tanks, in which case
Tenant’s responsibility for such tanks shall be as set forth in this Section.

21.6 Tenant shall promptly report to Landlord any actual or suspected presence
of mold or water intrusion at the Premises.

21.7 Tenant’s obligations under this Article shall survive the expiration or
earlier termination of the Lease. If during any period of time needed by Tenant
or Landlord after the expiration or earlier termination of this Lease to
complete the removal from the Premises of any such Hazardous Materials, Landlord
is prevented from or delayed in (a) performing work in the Premises or the
Building necessary or desirable in order to prepare the Premises to be marketed
or to be delivered to a subsequent tenant or occupant, and/or (b) delivering the
Premises to a subsequent tenant or occupant, then Tenant shall be deemed a
holdover tenant and subject to the provisions of Section 27.2; provided,
however, that, in such event, the monthly holdover rent under Section 27.2(a)
shall be calculated to exclude any portion of the monthly holdover rent that is
allocable to any floor or floors of the Building (if any) that do not contain
Hazardous Material in violation of this Lease.

21.8 As used herein, the term “Hazardous Material” means any toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous substance, material or waste that is or becomes regulated by
Applicable Laws or any Governmental Authority.

21.9 Notwithstanding anything to the contrary in this Lease, Landlord shall have
sole control over the equitable allocation of fire control areas (as defined in
the Uniform Building Code as adopted by the city or municipality(ies) in which
the Project is located (the “UBC”)) within the Project for the storage of
Hazardous Materials. Notwithstanding anything to the contrary in this Lease, the
quantity of Hazardous Materials allowed by this Section 21.9 is specific to
Tenant and shall not run with the Lease in the event of a Transfer (as defined
in Article 29). In the event of a Transfer, if the use of Hazardous Materials by
such new tenant (“New Tenant”) is such that New Tenant utilizes fire control
areas in the Project in excess of New Tenant’s Pro Rata Share of the Building,
the South Campus or the Project, as applicable, then New Tenant shall, at its
sole cost and expense and upon Landlord’s written request, establish and
maintain a separate area of the Premises classified by the UBC as an “H”
occupancy area for the use and storage of Hazardous Materials, or take such
other action as is necessary to ensure that its share of the fire control areas
of the Building, the South Campus and the Project is not greater than New
Tenant’s Pro Rata Share of the Building,

 

31



--------------------------------------------------------------------------------

the South Campus or the Project, as applicable. Notwithstanding anything in this
Lease to the contrary, Landlord shall not have and expressly disclaims any
liability related to Tenant’s or other tenants’ use or disposal of fire control
areas, it being acknowledged by Tenant that Tenant and other tenants are best
suited to evaluate the safety and efficacy of its Hazardous Materials usage and
procedures.

21.10 If at any time during the Term any Hazardous Material is released,
discharged or disposed of on the Property in violation of Applicable Laws, which
release, discharge or disposal is not Tenant’s responsibility under this Lease,
then (a) Landlord shall take such action with respect thereto as is required by
Applicable Laws to be taken by Landlord, and (b) if such release, discharge or
disposal was caused by Landlord, then such action will be taken by Landlord at
no cost to Tenant (either directly or as an Operating Expense).

22. Odors and Exhaust. Tenant acknowledges that Landlord would not enter into
this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Building or the Project (including
persons legally present in any outdoor areas of the Project) be subjected to
odors or fumes (whether or not noxious) in a manner that disturbs or annoys
them, and that the Building and the Project will not be damaged by such exhaust,
in each case from Tenant’s operations. Landlord and Tenant therefore agree as
follows:

22.1 Tenant shall not cause or permit (or conduct any activities that would
cause) any release of any odors or fumes of any kind from the Premises.

22.2 If the Building has a ventilation system that, in Landlord’s judgment, is
adequate, suitable, and appropriate to vent the Premises in a manner that does
not release odors affecting any indoor or outdoor part of the Project, Tenant
shall vent the Premises through such system. If Landlord at any time determines
that any existing ventilation system is inadequate, or if no ventilation system
exists, Tenant shall in compliance with Applicable Laws vent all fumes and odors
from the Premises (and remove odors from Tenant’s exhaust stream) as Landlord
requires. The placement and configuration of all ventilation exhaust pipes,
louvers and other equipment shall be subject to Landlord’s approval. Tenant
acknowledges Landlord’s legitimate desire to maintain the Project (indoor and
outdoor areas) in an odor-free manner, and to the extent (a) any such odors are
traced back to Tenant’s use of the Premises and (b) Landlord receives (i) one
(1) or more complaints from more than one (1) third party with respect to such
odors or (ii) more than one (1) complaint from any single third party with
respect to such odors, Landlord may require Tenant to abate and remove all such
odors in a manner that goes beyond the requirements of Applicable Laws.

22.3 Tenant shall, at Tenant’s sole cost and expense, provide odor eliminators
and other devices (such as filters, air cleaners, scrubbers and whatever other
equipment may in Landlord’s judgment be necessary or appropriate from time to
time) to completely remove, eliminate and abate any odors, fumes or other
substances in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from
Tenant’s Premises. Any work Tenant performs under this Section shall constitute
Alterations.

22.4 Tenant’s responsibility to remove, eliminate and abate odors, fumes and
exhaust shall continue throughout the Term. Landlord’s construction of the
Tenant Improvements shall not preclude Landlord from requiring additional
measures to eliminate odors, fumes and other adverse

 

32



--------------------------------------------------------------------------------

impacts of Tenant’s exhaust stream (as Landlord may designate in Landlord’s
discretion), unless Landlord failed to construct the Tenant Improvements in
accordance with the Tenant Improvement Plans, as the Tenant Improvement Plans
may have been updated pursuant to Section 4.5.4 above, and but for such failure
such additional measures would not be necessary. Tenant shall install additional
equipment as Landlord requires from time to time under the preceding sentence.
Such installations shall constitute Alterations.

22.5 If Tenant fails to install satisfactory odor control equipment within ten
(10) business days after Landlord’s demand made at any time, then Landlord may,
without limiting Landlord’s other rights and remedies, require Tenant to cease
and suspend any operations in the Premises that, in Landlord’s determination,
cause odors, fumes or exhaust. For example, if Landlord determines that Tenant’s
production of a certain type of product causes odors, fumes or exhaust, and
Tenant does not install satisfactory odor control equipment within ten
(10) business days after Landlord’s request, then Landlord may require Tenant to
stop producing such type of product in the Premises unless and until Tenant has
installed odor control equipment satisfactory to Landlord.

23. Insurance; Waiver of Subrogation.

23.1 Landlord shall maintain insurance for the Building and the Project in
amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, engineering costs or such other costs that would not
be incurred in the event of a rebuild and without reference to depreciation
taken by Landlord upon its books or tax returns) or such lesser coverage as
Landlord may elect so long as Landlord maintains Ordinance or Law Coverage for
the Building, provided that such coverage shall not be less than the amount of
such insurance Landlord’s Lender, if any, requires Landlord to maintain,
providing protection against any peril generally included within the
classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism and malicious mischief. Landlord,
subject to availability thereof, shall further insure, if Landlord deems it
appropriate, coverage against flood, environmental hazard, earthquake, loss or
failure of building equipment, rental loss during the period of repairs or
rebuilding, Workers’ Compensation insurance and fidelity bonds for employees
employed to perform services. Notwithstanding the foregoing, Landlord may, but
shall not be deemed required to, provide insurance for any improvements
installed by Tenant or that are in addition to the standard improvements
customarily furnished by Landlord, without regard to whether or not such are
made a part of or are affixed to the Building.

23.2 In addition, Landlord shall carry Commercial General Liability insurance
with limits of not less than Three Million Dollars ($3,000,000) per
occurrence/general aggregate for bodily injury (including death), or property
damage with respect to the Project.

23.3 Tenant shall, at its own cost and expense, procure and maintain during the
Term the following insurance for the benefit of Tenant and Landlord (as their
interests may appear) with insurers financially acceptable and lawfully
authorized to do business in the state where the Premises are located:

(a) Commercial General Liability insurance on a broad-based occurrence coverage
form, with coverages including but not limited to bodily injury (including
death), property damage (including loss of use resulting therefrom),
premises/operations, personal & advertising

 

33



--------------------------------------------------------------------------------

injury, and contractual liability with limits of liability of not less than
$2,000,000 for bodily injury and property damage per occurrence, $2,000,000
general aggregate, which limits may be met by use of excess and/or umbrella
liability insurance provided that such coverage is at least as broad as the
primary coverages required herein.

(b) Commercial Automobile Liability insurance covering liability arising from
the use or operation of any auto, including those owned, hired or otherwise
operated or used by or on behalf of the Tenant. The coverage shall be on a
broad-based occurrence form with combined single limits of not less than
$1,000,000 per accident for bodily injury and property damage.

(c) Commercial Property insurance covering property damage to the full
replacement cost value and business interruption. Covered property shall include
all tenant improvements in the Premises and Tenant’s Property including personal
property, furniture, fixtures, machinery, equipment, stock, inventory and
improvements and betterments, which may be owned by Tenant or Landlord and
required to be insured hereunder, or which may be leased, rented, borrowed or in
the care custody or control of Tenant, or Tenant’s agents, employees or
subcontractors. Such insurance, with respect only to all Tenant Improvements,
Alterations or other work performed on the Premises by Tenant (collectively,
“Tenant Work”), shall name Landlord and Landlord’s current and future mortgagees
as loss payees as their interests may appear. Such insurance shall be written on
an “all risk” of physical loss or damage basis including the perils of fire,
extended coverage, electrical injury, mechanical breakdown, windstorm,
vandalism, malicious mischief, sprinkler leakage, back-up of sewers or drains,
flood and such other risks Landlord may from time to time reasonably designate,
for the full replacement cost value of the covered items with an agreed amount
endorsement with no co-insurance. Business interruption coverage shall have
limits sufficient to cover Tenant’s lost profits and necessary continuing
expenses, including rents due Landlord under the Lease. The minimum period of
indemnity for business interruption coverage shall be twelve (12) months plus
twelve (12) months’ extended period of indemnity if available at commercially
reasonable rates.

(d) Workers’ Compensation insurance as is required by statute or law, or as may
be available on a voluntary basis and Employers’ Liability insurance with limits
of not less than the following: each accident, Five Hundred Thousand Dollars
($500,000); disease ($500,000); disease (each employee), Five Hundred Thousand
Dollars ($500,000).

(e) Intentionally Omitted.

(f) Pollution Legal Liability insurance is required if Tenant stores, handles,
generates or treats Hazardous Materials, as determined solely by Landlord, on or
about the Premises. Such coverage shall include bodily injury, sickness,
disease, death or mental anguish or shock sustained by any person; property
damage including physical injury to or destruction of tangible property
including the resulting loss of use thereof, clean up costs, and the loss of use
of tangible property that has not been physically injured or destroyed; and
defense costs, charges and expenses incurred in the investigation, adjustment or
defense of claims for such compensatory damages. Coverage shall apply to both
sudden and non-sudden pollution conditions including the discharge, dispersal,
release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic
chemicals, liquids or gases, waste materials or other irritants, contaminants or
pollutants into or upon land, the atmosphere or any watercourse or body of
water. Claims-made coverage is permitted, provided the policy

 

34



--------------------------------------------------------------------------------

retroactive date is continuously maintained prior to the commencement date of
this agreement, and coverage is continuously maintained during all periods in
which Tenant occupies the Premises. Coverage shall be maintained with limits of
not less than $1,000,000 per incident with a $2,000,000 policy aggregate.

(g) During all construction by Tenant at the Premises, with respect to tenant
improvements being constructed (including any Alterations), insurance required
in Exhibit B-1 must be in place.

23.4 The insurance required of Tenant by this Article shall be with companies at
all times having a current rating of not less than A- and financial category
rating of at least Class VII in “A.M. Best’s Insurance Guide” current edition.
Tenant shall obtain for Landlord from the insurance companies/broker or cause
the insurance companies/broker to furnish certificates of insurance evidencing
all coverages required herein to Landlord. Landlord reserves the right to
require complete, certified copies of all required insurance policies including
any endorsements. No such policy shall be cancelable or subject to reduction of
coverage or other modification or cancellation except after thirty (30) days’
prior written notice to Landlord from Tenant or its insurers (except in the
event of non-payment of premium, in which case ten (10) days’ written notice
shall be given). All such policies shall be written as primary policies, not
contributing with and not in excess of the coverage that Landlord may carry.
Tenant’s required policies shall contain severability of interests clauses
stating that, except with respect to limits of insurance, coverage shall apply
separately to each insured or additional insured. Tenant shall, at least
thirty (30) days prior to the expiration of such policies, furnish Landlord with
renewal certificates of insurance or binders. Tenant agrees that if Tenant does
not take out and maintain such insurance, Landlord may (but shall not be
required to) procure such insurance on Tenant’s behalf and at its cost to be
paid by Tenant as Additional Rent.

Commercial General Liability, Commercial Automobile Liability, Umbrella
Liability and Pollution Legal Liability insurance as required above shall name
Landlord, BioMed Realty, L.P., BioMed Realty Trust, Inc., and their respective
officers, employees, agents, general partners, members, subsidiaries, affiliates
and Lenders (“Landlord Parties”) as additional insureds as respects liability
arising from work or operations performed by or on behalf of Tenant, Tenant’s
use or occupancy of Premises, and ownership, maintenance or use of vehicles by
or on behalf of Tenant.

23.5 In each instance where insurance is to name Landlord Parties as additional
insureds, Tenant shall, upon Landlord’s written request, also designate and
furnish certificates evidencing such Landlord Parties as additional insureds to
(a) any Lender of Landlord holding a security interest in the Building or the
Project, (b) the landlord under any lease whereunder Landlord is a tenant of the
real property upon which the Building is located if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner and (c) any management company retained by Landlord to manage the Project.

23.6 Tenant assumes the risk of damage to any fixtures, goods, inventory,
merchandise, equipment and leasehold improvements, and Landlord shall not be
liable for injury to Tenant’s business or any loss of income therefrom, relative
to such damage, all as more particularly set forth within this Lease. Tenant
shall, at Tenant’s sole cost and expense, carry such insurance as Tenant desires
for Tenant’s protection with respect to personal property of Tenant or business
interruption.

 

35



--------------------------------------------------------------------------------

23.7 Landlord, Tenant and each of their respective insurers hereby waive any and
all rights of recovery or subrogation against one another or against the
officers, directors, employees, agents and representatives of the other as
respects any loss, damage, claims, suits or demands, howsoever caused, that are
covered, or should have been covered, by valid and collectible insurance,
including any deductibles or self-insurance maintained thereunder even if such
deductible is required to be paid by the party suffering the loss. If necessary,
each party agrees to endorse the required insurance policies to permit waivers
of subrogation as required hereunder and hold harmless and indemnify the other
party for any loss or expense incurred as a result of a failure to obtain such
waivers of subrogation from insurers. Such waivers shall continue so long as
their respective insurers so permit. Any termination of such a waiver shall be
by written notice to the other party, containing a description of the
circumstances hereinafter set forth in this Section 23.7. Landlord and Tenant,
upon obtaining the policies of insurance required or permitted under this Lease,
shall give notice to the insurance carrier or carriers that the foregoing mutual
waiver of subrogation is contained in this Lease. If such policies shall not be
obtainable with such waiver or shall be so obtainable only at a premium over
that chargeable without such waiver, then the party seeking such policy shall
notify the other of such conditions, and the party so notified shall have
ten (10) days thereafter to either (a) procure such insurance with companies
reasonably satisfactory to the other party or (b) agree to pay such additional
premium (in Tenant’s case, in the proportion that the area of the Premises bears
to the insured area). If the parties do not accomplish either (a) or (b), then
this Section 23.7 shall have no effect during such time as such policies shall
not be obtainable or the party in whose favor a waiver of subrogation is desired
refuses to pay the additional premium. If such policies shall at any time be
unobtainable, but shall be subsequently obtainable, then neither party shall be
subsequently liable for a failure to obtain such insurance until a reasonable
time after notification thereof by the other party. If the release of either
Landlord or Tenant, as set forth in the first sentence of this Section 23.7,
shall contravene Applicable Laws, then the liability of the party in question
shall be deemed not released but shall be secondary to the other party’s
insurer.

23.8 Landlord may require insurance policy limits required under this Lease to
be raised to conform with requirements of Landlord’s Lender or to bring coverage
limits to levels then being required of new tenants within the Project.

23.9 Any costs incurred by Landlord pursuant to this Article shall constitute a
portion of Operating Expenses.

24. Damage or Destruction.

24.1 In the event of a partial destruction of the Premises by fire or other
perils covered by extended coverage insurance not exceeding fifteen percent
(15%) of the full insurable value thereof (the “Affected Areas”), and provided
that (x) the damage thereto is such that the Affected Areas may be repaired,
reconstructed or restored within a period of six (6) months from the date of the
happening of such casualty, (y) Landlord shall receive insurance proceeds
sufficient to cover the cost of such repairs, reconstruction and restoration
(except for any deductible amount provided by Landlord’s policy, which
deductible amount, if paid by Landlord, shall constitute an Operating Expense)
and (z) such casualty was not intentionally caused by a Tenant Party, then
Landlord shall commence and proceed diligently with the work of repair,
reconstruction and restoration of the Affected Areas and this Lease shall
continue in full force and effect.

 

36



--------------------------------------------------------------------------------

24.2 In the event of any damage to or destruction of the Building or the Project
other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair, reconstruct and restore the Building or the Project, as applicable,
then this Lease shall terminate as of the date of such damage or destruction.

24.3 Landlord shall give written notice to Tenant within thirty (30) days
following the date of damage or destruction of its election not to repair,
reconstruct or restore the Building or the Project, as applicable.

24.4 Upon any termination of this Lease under any of the provisions of this
Article, the parties shall be released thereby without further obligation to the
other from the date possession of the Premises is surrendered to Landlord,
except with regard to (a) items occurring prior to the damage or destruction and
(b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof.

24.5 In the event of repair, reconstruction and restoration as provided in this
Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair,
reconstruction and restoration that, in Tenant’s reasonable opinion, is suitable
for the temporary conduct of Tenant’s business.

24.6 Notwithstanding anything to the contrary contained in this Article, should
Landlord be delayed or prevented from completing the repair, reconstruction or
restoration of the damage or destruction to the Premises after the occurrence of
such damage or destruction by Force Majeure or delays caused by a Tenant Party,
then the time for Landlord to commence or complete repairs, reconstruction and
restoration shall be extended on a day-for-day basis.

24.7 If Landlord is obligated to or elects to repair, reconstruct or restore as
herein provided, then Landlord shall be obligated to make such repairs,
reconstruction or restoration only with regard to those portions of the Premises
that were originally provided at Landlord’s expense. The repairs, reconstruction
or restoration of improvements not originally provided by Landlord or at
Landlord’s expense shall be the obligation of Tenant.

24.8 Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twelve (12) months of the Term or any
extension thereof, or to the extent that insurance proceeds are not available
therefor.

24.9 Landlord’s obligation, should it elect or be obligated to repair,
reconstruct or restore, shall be limited to the Affected Areas. Tenant shall, at
its expense, replace or fully repair all of Tenant’s personal property and any
Alterations installed by Tenant existing at the time of such damage or
destruction. If Affected Areas are to be repaired, reconstructed or restored in
accordance with the foregoing, Landlord shall make available to Tenant any
portion of insurance proceeds it receives that are allocable to the Alterations
constructed by Tenant pursuant to this Lease; provided Tenant is not then in
Default under this Lease, and subject to the requirements of any Lender of
Landlord.

 

37



--------------------------------------------------------------------------------

24.10 This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction. Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes
permitting the parties to terminate this Lease as a result of any damage or
destruction).

25. Eminent Domain.

25.1 In the event (a) the whole of all Affected Areas or (b) such part thereof
as shall substantially interfere with Tenant’s use and occupancy of the Premises
for the Permitted Use shall be taken for any public or quasi-public purpose by
any lawful power or authority by exercise of the right of appropriation,
condemnation or eminent domain, or sold to prevent such taking, Tenant or
Landlord may terminate this Lease effective as of the date possession is
required to be surrendered to such authority, except with regard to (y) items
occurring prior to the taking and (z) provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.

25.2 In the event of a partial taking of (a) the Building or the Project or
(b) drives, walkways or parking areas serving the Building or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease
(except with regard to (y) items occurring prior to the taking and
(z) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof) as of such taking if such taking is,
in Landlord’s sole opinion, of a material nature such as to make it uneconomical
to continue use of the unappropriated portion for purposes of renting office or
laboratory space.

25.3 Tenant shall be entitled to any award that is specifically awarded as
compensation for (a) the taking of Tenant’s personal property that was installed
at Tenant’s expense and (b) the costs of Tenant moving to a new location. Except
as set forth in the previous sentence, any award for such taking shall be the
property of Landlord.

25.4 If, upon any taking of the nature described in this Article, this Lease
continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking. To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.

25.5 This Article sets forth the terms and conditions upon which this Lease may
terminate in the event of any damage or destruction. Accordingly, the parties
hereby waive the provisions of any Applicable Laws (and any successor statutes
permitting the parties to terminate this Lease as a result of any damage or
destruction).

26. Surrender.

26.1 At least thirty (30) days prior to Tenant’s surrender of possession of any
part of the Premises, Tenant shall provide Landlord with a facility
decommissioning and Hazardous Materials

 

38



--------------------------------------------------------------------------------

closure plan for the Premises (“Exit Survey”) prepared by an independent third
party state-certified professional with appropriate expertise, which Exit Survey
must be reasonably acceptable to Landlord. The Exit Survey shall comply with the
American National Standards Institute’s Laboratory Decommissioning guidelines
(ANSI/AIHA Z9.11-2008) or any successor standards published by ANSI or any
successor organization (or, if ANSI and its successors no longer exist, a
similar entity publishing similar standards). In addition, at least ten
(10) days prior to Tenant’s surrender of possession of any part of the Premises,
Tenant shall (a) provide Landlord with written evidence of all appropriate
governmental releases obtained by Tenant in accordance with Applicable Laws,
including laws pertaining to the surrender of the Premises, (b) place Laboratory
Equipment Decontamination Forms on all decommissioned equipment to assure safe
occupancy by future users and (c) conduct a site inspection with Landlord. In
addition, Tenant agrees to remain responsible after the surrender of the
Premises for the remediation of any recognized environmental conditions set
forth in the Exit Survey and comply with any recommendations set forth in the
Exit Survey. Tenant’s obligations under this Section shall survive the
expiration or earlier termination of the Lease.

26.2 No surrender of possession of any part of the Premises shall release Tenant
from any of its obligations hereunder, unless such surrender is accepted in
writing by Landlord.

26.3 The voluntary or other surrender of this Lease by Tenant shall not effect a
merger with Landlord’s fee title or leasehold interest in the Premises, the
Building, the Property or the Project, unless Landlord consents in writing, and
shall, at Landlord’s option, operate as an assignment to Landlord of any or all
subleases.

26.4 The voluntary or other surrender of any ground or other underlying lease
that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project, as applicable, operate as an assignment of this Lease.

27. Holding Over.

27.1 If, with Landlord’s prior written consent, Tenant holds possession of all
or any part of the Premises after the Term, Tenant shall become a tenant from
month to month after the expiration or earlier termination of the Term, and in
such case Tenant shall continue to pay (a) Base Rent in accordance with
Article 7, as adjusted in accordance with Article 8, and (b) any amounts for
which Tenant would otherwise be liable under this Lease if the Lease were still
in effect, including payments for Tenant’s Share of Operating Expenses. Any such
month-to-month tenancy shall be subject to every other term, covenant and
agreement contained herein.

27.2 Notwithstanding the foregoing, if Tenant remains in possession of the
Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, (a) Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred twenty-five percent (125%) of the Rent in effect
during the last thirty (30) days of the Term, and (b) Tenant shall be liable to
Landlord for any and all damages actually suffered by Landlord as a result of
such holdover, including any lost rent or consequential, special and indirect
damages (in each case, regardless of whether such damages are foreseeable).

 

39



--------------------------------------------------------------------------------

27.3 Acceptance by Landlord of Rent after the expiration or earlier termination
of the Term shall not result in an extension, renewal or reinstatement of this
Lease.

27.4 The foregoing provisions of this Article are in addition to and do not
affect Landlord’s right of reentry or any other rights of Landlord hereunder or
as otherwise provided by Applicable Laws.

27.5 The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

28. Indemnification and Exculpation.

28.1 Except to the extent caused by or resulting from Landlord’s negligence or
willful misconduct, Tenant agrees to indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any and all Claims of any kind or nature,
real or alleged, arising from injury to or death of any person or damage to any
property occurring within or about the Premises, the Building, the Property or
the Project, arising directly or indirectly out of (a) the presence at or use or
occupancy of the Premises or Project by a Tenant Party, (b) an act or omission
on the part of any Tenant Party, (c) a breach or default by Tenant in the
performance of any of its obligations hereunder or (d) injury to or death of
persons or damage to or loss of any property, real or alleged, arising from the
serving of alcoholic beverages at the Premises or Project, including liability
under any dram shop law, host liquor law or similar Applicable Law. Tenant’s
obligations under this Section shall not be affected, reduced or limited by any
limitation on the amount or type of damages, compensation or benefits payable by
or for Tenant under workers’ compensation acts, disability benefit acts,
employee benefit acts or similar legislation. Tenant’s obligations under this
Section shall survive the expiration or earlier termination of this Lease.
Subject to Sections 23.7, 28.2 and 31.12, Landlord agrees to indemnify, save,
defend (at Tenant’s option and with counsel reasonably acceptable to Tenant) and
hold the Tenant Parties harmless from and against any and all Claims arising
from injury to or death of any person or damage to or loss of any physical
property occurring within or about the Premises, the Building, the Property or
the Project to the extent directly arising out of Landlord’s gross negligence or
willful misconduct.

28.2 Notwithstanding anything in this Lease to the contrary, Landlord shall not
be liable to Tenant for and Tenant assumes all risk of (a) damage or losses
caused by fire, electrical malfunction, gas explosion or water damage of any
type (including broken water lines, malfunctioning fire sprinkler systems, roof
leaks or stoppages of lines), unless any such loss is due to Landlord’s willful
disregard of written notice by Tenant of need for a repair that Landlord is
responsible to make for an unreasonable period of time, and (b) damage to
personal property or scientific research, including loss of records kept by
Tenant within the Premises (in each case, regardless of whether such damages are
foreseeable). Tenant further waives any claim for injury to Tenant’s business or
loss of income relating to any such damage or destruction of personal property
as described in this Section. Notwithstanding anything in the foregoing or this
Lease to the contrary, except (x) as otherwise provided herein, (y) as may be
provided by Applicable Laws or (z) in the event of Tenant’s breach of

 

40



--------------------------------------------------------------------------------

Article 21 or Section 26.1, in no event shall Landlord or Tenant be liable to
the other for any consequential, special or indirect damages arising out of this
Lease (provided that this SubSection 28.2(z) shall not limit Tenant’s liability
for Base Rent or Additional Rent pursuant to this Lease).

28.3 Landlord shall not be liable for any damages arising from any act, omission
or neglect of any other tenant in the Project, or of any other third party,
other than Landlord Parties.

28.4 Tenant acknowledges that security devices and services, if any, while
intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

28.5 The provisions of this Article shall survive the expiration or earlier
termination of this Lease.

29. Assignment or Subletting.

29.1 Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease or sublet
the Premises (each, a “Transfer”), without Landlord’s prior written consent,
which consent shall not be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, Tenant shall have the right to Transfer without
Landlord’s prior written consent the Premises or any part thereof to any person
that as of the date of determination and at all times thereafter directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with Tenant (“Tenant’s Affiliate”); provided that Tenant
shall notify Landlord in writing at least ten (10) days prior to the
effectiveness of such Transfer to Tenant’s Affiliate (an “Exempt Transfer”) and
otherwise comply with the requirements of this Lease regarding such Transfer;
and provided, further, that the person that will be the tenant under this Lease
after the Exempt Transfer has a net worth (as of both the day immediately prior
to and the day immediately after the Exempt Transfer) that is equal to or
greater than the net worth (as of both the Execution Date and the date of the
Exempt Transfer) of the transferring Tenant. For purposes of Exempt Transfers,
“control” requires both (a) owning (directly or indirectly) more than fifty
percent (50%) of the stock or other equity interests of another person and
(b) possessing, directly or indirectly, the power to direct or cause the
direction of the management and policies of such person. In no event shall
Tenant perform a Transfer to or with an entity that is a tenant at the Project
or that is in discussions or negotiations with Landlord or an affiliate of
Landlord to lease premises at the Project or a property owned by Landlord or an
affiliate of Landlord.

29.2 In the event Tenant desires to effect a Transfer, then, at least ten (10)
but not more than ninety (90) days prior to the date when Tenant desires the
Transfer to be effective (the “Transfer Date”), Tenant shall provide written
notice to Landlord (the “Transfer Notice”) containing information (including
references) concerning the character of the proposed transferee, assignee or
sublessee; the Transfer Date; the most recent unconsolidated financial
statements of Tenant and of the proposed transferee, assignee or sublessee
satisfying the requirements of Section 40.2 (“Required

 

41



--------------------------------------------------------------------------------

Financials”); any ownership or commercial relationship between Tenant and the
proposed transferee, assignee or sublessee; and the consideration and all other
material terms and conditions of the proposed Transfer, all in such detail as
Landlord shall reasonably require.

29.3 Landlord, in determining whether consent should be given to a proposed
Transfer, may give consideration to (a) the financial strength of Tenant and of
such transferee, assignee or sublessee (notwithstanding Tenant remaining liable
for Tenant’s performance), (b) any change in use that such transferee, assignee
or sublessee proposes to make in the use of the Premises and (c) Landlord’s
desire to exercise its rights under Section 29.7 to cancel this Lease. In no
event shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue Code”).
Notwithstanding anything contained in this Lease to the contrary, (w) no
Transfer shall be consummated on any basis such that the rental or other amounts
to be paid by the occupant, assignee, manager or other transferee thereunder
would be based, in whole or in part, on the income or profits derived by the
business activities of such occupant, assignee, manager or other transferee;
(x) Tenant shall not furnish or render any services to an occupant, assignee,
manager or other transferee with respect to whom transfer consideration is
required to be paid, or manage or operate the Premises or any capital additions
so transferred, with respect to which transfer consideration is being paid;
(y) Tenant shall not consummate a Transfer with any person in which Landlord
owns an interest, directly or indirectly (by applying constructive ownership
rules set forth in Section 856(d)(5) of the Revenue Code); and (z) Tenant shall
not consummate a Transfer with any person or in any manner that could cause any
portion of the amounts received by Landlord pursuant to this Lease or any
sublease, license or other arrangement for the right to use, occupy or possess
any portion of the Premises to fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Revenue Code, or any similar or
successor provision thereto or which could cause any other income of Landlord to
fail to qualify as income described in Section 856(c)(2) of the Revenue Code.

29.4 The following are conditions precedent to a Transfer or to Landlord
considering a request by Tenant to a Transfer:

(a) Tenant shall remain fully liable under this Lease during the unexpired Term.
Tenant agrees that it shall not be (and shall not be deemed to be) a guarantor
or surety of this Lease, however, and waives its right to claim that is it is a
guarantor or surety or to raise in any legal proceeding any guarantor or surety
defenses permitted by this Lease or by Applicable Laws;

(b) If Tenant or the proposed transferee, assignee or sublessee does not or
cannot deliver the Required Financials, then Landlord may elect to have either
Tenant’s ultimate parent company or the proposed transferee’s, assignee’s or
sublessee’s ultimate parent company provide a guaranty of the applicable
entity’s obligations under this Lease, in a form acceptable to Landlord, which
guaranty shall be executed and delivered to Landlord by the applicable guarantor
prior to the Transfer Date;

(c) In the case of an Exempt Transfer, Tenant shall provide Landlord with
evidence reasonably satisfactory to Landlord that the Transfer qualifies as an
Exempt Transfer;

 

42



--------------------------------------------------------------------------------

(d) Tenant shall provide Landlord with evidence reasonably satisfactory to
Landlord that the value of Landlord’s interest under this Lease shall not be
diminished or reduced by the proposed Transfer. Such evidence shall include
evidence respecting the relevant business experience and financial
responsibility and status of the proposed transferee, assignee or sublessee;

(e) Tenant shall reimburse Landlord for Landlord’s actual costs and expenses,
including reasonable attorneys’ fees, charges and disbursements incurred in
connection with the review, processing and documentation of such request;

(f) Except with respect to an Exempt Transfer, if Tenant’s transfer of rights or
sharing of the Premises provides for the receipt by, on behalf of or on account
of Tenant of any consideration of any kind whatsoever (including a premium
rental for a sublease or lump sum payment for an assignment, but excluding
Tenant’s reasonable costs in marketing and subleasing the Premises) in excess of
the rental and other charges due to Landlord under this Lease, Tenant shall pay
fifty percent (50%) of all of such excess to Landlord, after making deductions
for any reasonable marketing expenses, tenant improvement funds expended by
Tenant, alterations, cash concessions, brokerage commissions, attorneys’ fees
and free rent actually paid by Tenant. If such consideration consists of cash
paid to Tenant, payment to Landlord shall be made upon receipt by Tenant of such
cash payment;

(g) The proposed transferee, assignee or sublessee shall agree that, in the
event Landlord gives such proposed transferee, assignee or sublessee notice that
Tenant is in default under this Lease, such proposed transferee, assignee or
sublessee shall thereafter make all payments otherwise due Tenant directly to
Landlord, which payments shall be received by Landlord without any liability
being incurred by Landlord, except to credit such payment against those due by
Tenant under this Lease, and any such proposed transferee, assignee or sublessee
shall agree to attorn to Landlord or its successors and assigns should this
Lease be terminated for any reason; provided, however, that in no event shall
Landlord or its Lenders, successors or assigns be obligated to accept such
attornment;

(h) Landlord’s consent to any such Transfer shall be effected on Landlord’s
forms;

(i) Tenant shall not then be in Default, which remains uncured;

(j) Such proposed transferee, assignee or sublessee’s use of the Premises shall
be the same as the Permitted Use;

(k) Landlord shall not be bound by any provision of any agreement pertaining to
the Transfer, except for Landlord’s written consent to the same;

(l) Tenant shall pay all transfer and other taxes (including interest and
penalties) assessed or payable for any Transfer;

(m) Landlord’s consent (or waiver of its rights) for any Transfer shall not
waive Landlord’s right to consent or refuse consent to any later Transfer;

 

43



--------------------------------------------------------------------------------

(n) Tenant shall deliver to Landlord one executed copy of any and all written
instruments evidencing or relating to the Transfer; and

(o) Tenant shall deliver to Landlord a list of Hazardous Materials (as defined
below), certified by the proposed transferee, assignee or sublessee to be true
and correct, that the proposed transferee, assignee or sublessee intends to use
or store in the Premises. Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 21.2.

29.5 Any Transfer that is not in compliance with the provisions of this Article
or with respect to which Tenant does not fulfill its obligations pursuant to
this Article shall be void and shall, at the option of Landlord, terminate this
Lease.

29.6 Notwithstanding any Transfer, Tenant shall remain fully and primarily
liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

29.7 If Tenant delivers to Landlord a Transfer Notice indicating a desire to
transfer this Lease to a proposed transferee, assignee or sublessee other than
pursuant to an Exempt Transfer, then Landlord shall have the option, exercisable
by giving notice to Tenant at any time within ten (10) days after Landlord’s
receipt of such Transfer Notice, to terminate this Lease as of the date
specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof. If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease. In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect. No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.

29.8 If Tenant sublets the Premises or any portion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and during any
period that Tenant is in Default, appoints Landlord as assignee and
attorney-in-fact for Tenant, and Landlord (or a receiver for Tenant appointed on
Landlord’s application) may collect such rent and apply it toward Tenant’s
obligations under this Lease; provided that, until the occurrence of a Default
(as defined below) by Tenant, Tenant shall have the right to collect such rent.

30. Subordination and Attornment.

30.1 This Lease shall be subject and subordinate to the lien of any mortgage,
deed of trust, or lease in which Landlord is tenant now or hereafter in force
against the Building or the Project and to all advances made or hereafter to be
made upon the security thereof without the necessity of the

 

44



--------------------------------------------------------------------------------

execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination; provided, however, that as a condition precedent
to such subordination Tenant shall receive a commercially reasonable
non-disturbance agreement from (a) any mortgagee under a mortgage or beneficiary
of a deed of trust covering the Premises, the Building or the Project or
(b) landlord under a new lease of the land upon which or within which the
Premises, the Building or the Project is located wherein Landlord is tenant
(each, a “Mortgagee”). As of the Execution Date, there are no mortgages, deeds
of trust or ground leases encumbering the Project.

30.2 Notwithstanding the foregoing, Tenant shall execute and deliver upon demand
and receipt of a commercially reasonable non-disturbance agreement such further
instrument or instruments evidencing subordination of this Lease to the lien of
any future mortgage or mortgages or deeds of trust or lease in which Landlord is
tenant as may be required by Landlord. If any such Mortgagee so elects, however,
this Lease shall be deemed prior in lien to any such lease, mortgage, or deed of
trust upon or including the Premises regardless of date and Tenant shall execute
a statement in writing to such effect at Landlord’s request.

30.3 Upon written request of Landlord and opportunity for Tenant to review,
Tenant agrees to execute any Lease amendments not materially altering the terms
of this Lease, if required by a Mortgagee.

30.4 In the event any proceedings are brought for foreclosure, or in the event
of the exercise of the power of sale under any mortgage or deed of trust made by
Landlord covering the Premises, Tenant shall, subject to the provisions of
Section 30.1 above, at the election of the purchaser at such foreclosure or sale
attorn to the purchaser upon any such foreclosure or sale and recognize such
purchaser as Landlord under this Lease.

31. Defaults and Remedies.

31.1 Late payment by Tenant to Landlord of Rent and other sums due shall cause
Landlord to incur costs not contemplated by this Lease, the exact amount of
which shall be extremely difficult and impracticable to ascertain. Such costs
include processing and accounting charges and late charges that may be imposed
on Landlord by the terms of any mortgage or trust deed covering the Premises.
Therefore, if any installment of Rent due from Tenant is not received by
Landlord within seven (7) days after the date such payment is due, Tenant shall
pay to Landlord (a) an additional sum of five percent (5%) of the overdue Rent
as a late charge plus (b) interest at an annual rate (the “Default Rate”) equal
to the lesser of (y) eight percent (8%) and (z) the highest rate permitted by
Applicable Laws. The parties agree that this late charge represents a fair and
reasonable estimate of the costs that Landlord shall incur by reason of late
payment by Tenant and shall be payable as Additional Rent to Landlord due with
the next installment of Rent or within five (5) business days after Landlord’s
demand, whichever is earlier. Landlord’s acceptance of any Additional Rent
(including a late charge or any other amount hereunder) shall not be deemed an
extension of the date that Rent is due or prevent Landlord from pursuing any
other rights or remedies under this Lease, at law or in equity.

31.2 No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent payment herein stipulated shall be deemed to be other than on account of
the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be

 

45



--------------------------------------------------------------------------------

deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Rent or
pursue any other remedy provided in this Lease or in equity or at law. If a
dispute shall arise as to any amount or sum of money to be paid by Tenant to
Landlord hereunder, Tenant shall have the right to make payment “under protest,”
such payment shall not be regarded as a voluntary payment, and there shall
survive the right on the part of Tenant to institute suit for recovery of the
payment paid under protest.

31.3 If Tenant fails to pay any sum of money required to be paid by it hereunder
or perform any other act on its part to be performed hereunder, in each case
within the applicable cure period (if any) described in Section 31.4, then
Landlord may (but shall not be obligated to), without waiving or releasing
Tenant from any obligations of Tenant, make such payment or perform such act;
provided that such failure by Tenant unreasonably interfered with the use of the
Project by any other tenant or with the efficient operation of the Building or
the Project, or resulted or could have resulted in a violation of Applicable
Laws or the cancellation of an insurance policy maintained by Landlord.
Notwithstanding the foregoing, in the event of an emergency, Landlord shall have
the right to enter the Premises and act in accordance with its rights as
provided elsewhere in this Lease. In addition to the late charge described in
Section 31.1, Tenant shall pay to Landlord as Additional Rent all sums so paid
or incurred by Landlord, together with interest at the Default Rate, computed
from the date such sums were paid or incurred.

31.4 The occurrence of any one or more of the following events shall constitute
a “Default” hereunder by Tenant:

(a) Tenant abandons or vacates the Premises;

(b) Tenant fails to make any payment of Rent, as and when due, or to satisfy its
obligations under Article 19, where such failure shall continue for a period of
seven (7) days after written notice thereof from Landlord to Tenant;

(c) Tenant fails to observe or perform any obligation or covenant contained
herein (other than as described in Sections 31.4(a), 31.4(b), 31.4(h) and
31.4(j)) to be performed by Tenant, where such failure continues for a period of
thirty (30) days after written notice thereof from Landlord to Tenant; provided
that, if the nature of Tenant’s default is such that it reasonably requires more
than thirty (30) days to cure, Tenant shall not be deemed to be in Default if
Tenant commences such cure within such thirty (30) day period and thereafter
diligently prosecute the same to completion; and provided, further, that such
cure is completed no later than ninety (90) days after Tenant’s receipt of
written notice from Landlord;

(d) Tenant makes an assignment for the benefit of creditors;

(e) A receiver, trustee or custodian is appointed to or does take title,
possession or control of all or substantially all of Tenant’s assets;

(f) Tenant files a voluntary petition under the United States Bankruptcy Code or
any successor statute (as the same may be amended from time to time, the
“Bankruptcy Code”) or an order for relief is entered against Tenant pursuant to
a voluntary or involuntary proceeding commenced under any chapter of the
Bankruptcy Code;

 

46



--------------------------------------------------------------------------------

(g) Any involuntary petition is filed against Tenant under any chapter of the
Bankruptcy Code and is not dismissed within one hundred twenty (120) days;

(h) Tenant fails to deliver an estoppel certificate in accordance with
Article 20 or a document required from Tenant under Article 30 above;

(i) Tenant’s interest in this Lease is attached, executed upon or otherwise
judicially seized and such action is not released within one hundred
twenty (120) days of the action; or

(j) Tenant fails to cure a breach of Section 16.4 above, where such failure
continues for twenty (20) days after written notice thereof from Landlord;
provided that, if the nature of Tenant’s default is such that it reasonably
requires more than twenty (20) days to cure, Tenant shall not be deemed to be in
Default if Tenant commences such cure within such twenty (20) day period and
thereafter diligently prosecute the same to completion; and provided, further,
that such cure is completed no later than ninety (90) days after Tenant’s
receipt of written notice from Landlord.

Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises. No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

31.5 In the event of a Default by Tenant, and at any time thereafter, with or
without notice or demand and without limiting Landlord in the exercise of any
right or remedy that Landlord may have, Landlord has the right to do any or all
of the following:

(a) Halt any Tenant Improvements and Alterations and order Tenant’s contractors,
subcontractors, consultants, designers and material suppliers to stop work;

(b) Terminate Tenant’s right to possession of the Premises by written notice to
Tenant or by any lawful means, in which case Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby; and

(c) Terminate this Lease, in which event Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that may be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, then Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:

(i) The sum of:

A. The worth at the time of award of any unpaid Rent that had accrued at the
time of such termination; plus

 

47



--------------------------------------------------------------------------------

B. The worth at the time of award of the amount by which the unpaid Rent that
would have accrued during the period commencing with termination of the Lease
and ending at the time of award exceeds that portion of the loss of Landlord’s
rental income from the Premises that Tenant proves to Landlord’s reasonable
satisfaction could have been reasonably avoided; plus

C. The worth at the time of award of the amount by which the unpaid Rent for the
balance of the Term after the time of award exceeds that portion of the loss of
Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus

D. Any other amount necessary to compensate Landlord for all the detriment
caused by Tenant’s failure to perform its obligations under this Lease or that
in the ordinary course of things would be likely to result therefrom, including
the cost of restoring the Premises to the condition required under the terms of
this Lease, including any rent payments not otherwise chargeable to Tenant
(e.g., during any “free” rent period or rent holiday); plus

E. At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by Applicable Laws; or

(ii) At Landlord’s election, as minimum liquidated damages in addition to any
(a) amounts paid or payable to Landlord pursuant to Section 31.5(c)(i)A prior to
such election and (b) costs of restoring the Premises to the condition required
under the terms of this Lease, an amount (the “Election Amount”) equal to either
(y) the positive difference (if any, and measured at the time of such
termination) between (1) the then-present value of the total Rent and other
benefits that would have accrued to Landlord under this Lease for the remainder
of the Term if Tenant had fully complied with the Lease minus (2) the
then-present cash rental value of the Premises as determined by Landlord for
what would be the then-unexpired Term if the Lease remained in effect, computed
using the discount rate of the Federal Reserve Bank of San Francisco at the time
of the award plus one (1) percentage point (the “Discount Rate”) or (z) twelve
(12) months (or such lesser number of months as may then be remaining in the
Term) of Base Rent and Additional Rent at the rate last payable by Tenant
pursuant to this Lease, in either case as Landlord specifies in such election.
Landlord and Tenant agree that the Election Amount represents a reasonable
forecast of the minimum damages expected to occur in the event of a breach,
taking into account the uncertainty, time and cost of determining elements
relevant to actual damages, such as fair market rent, time and costs that may be
required to re-lease the Premises, and other factors; and that the Election
Amount is not a penalty.

As used in Sections 31.5(c)(i)A and B, “worth at the time of award” shall be
computed by allowing interest at the Default Rate. As used in
Section 31.5(c)(i)C, the “worth at the time of the award” shall be computed by
taking the present value of such amount, using the Discount Rate.

31.6 In addition to any other remedies available to Landlord at law or in equity
and under this Lease, Landlord may continue this Lease in effect after Tenant’s
Default and abandonment and

 

48



--------------------------------------------------------------------------------

recover Rent as it becomes due. In addition, Landlord shall not be liable in any
way whatsoever for its failure or refusal to relet the Premises. For purposes of
this Section, the following acts by Landlord will not constitute the termination
of Tenant’s right to possession of the Premises:

(a) Acts of maintenance or preservation or efforts to relet the Premises,
including alterations, remodeling, redecorating, repairs, replacements or
painting as Landlord shall consider advisable for the purpose of reletting the
Premises or any part thereof; or

(b) The appointment of a receiver upon the initiative of Landlord to protect
Landlord’s interest under this Lease or in the Premises.

Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.

31.7 If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

31.8 In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a) First, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord, including storage charges or brokerage commissions owing
from Tenant to Landlord as the result of such reletting;

(b) Second, to the payment of the costs and expenses of reletting the Premises,
including (i) alterations and repairs that Landlord deems reasonably necessary
and advisable and (ii) reasonable attorneys’ fees, charges and disbursements
incurred by Landlord in connection with the retaking of the Premises and such
reletting;

(c) Third, to the payment of Rent and other charges due and unpaid hereunder;
and

(d) Fourth, to the payment of future Rent and other damages payable by Tenant
under this Lease.

31.9 All of Landlord’s rights, options and remedies hereunder shall be construed
and held to be nonexclusive and cumulative. Landlord shall have the right to
pursue any one or all of such remedies, or any other remedy or relief that may
be provided by Applicable Laws, whether or not stated in this Lease. No waiver
of any default of Tenant hereunder shall be implied from any acceptance by
Landlord of any Rent or other payments due hereunder or any omission by Landlord
to take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect defaults other than as specified in
such waiver. Notwithstanding any provision of this Lease to the contrary,
Landlord shall be required to mitigate its damages with respect to any default
by Tenant only to the extent required by Applicable Laws. Any obligation imposed
by

 

49



--------------------------------------------------------------------------------

Applicable Law upon Landlord to relet the Premises after any termination of this
Lease shall be subject to the reasonable requirements of Landlord to (a) lease
to high quality tenants on such terms as Landlord may from time to time deem
appropriate in its discretion and (b) develop the Project in a harmonious manner
with a mix of uses, tenants, floor areas, terms of tenancies, etc., as
determined by Landlord. Landlord shall not be obligated to relet the Premises to
any party to whom Landlord or an affiliate of Landlord may desire to lease other
available space in the Project or at another property owned by Landlord or an
affiliate of Landlord.

31.10 Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (y) the date of Lease termination and (z) the
date Tenant surrenders possession of the Premises.

31.11 To the extent permitted by Applicable Laws, Tenant waives any and all
rights of redemption granted by or under any present or future Applicable Laws
if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

31.12 Landlord shall not be in default or liable for damages under this Lease
unless Landlord fails to perform obligations required of Landlord within a
reasonable time, but in no event shall such failure continue for more than
thirty (30) days after written notice from Tenant specifying the nature of
Landlord’s failure; provided, however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for its
performance, then Landlord shall not be in default if Landlord commences
performance within such thirty (30) day period and thereafter diligently
prosecutes the same to completion. In no event shall Tenant have the right to
terminate or cancel this Lease or to withhold or abate rent or to set off any
Claims against Rent as a result of any default or breach by Landlord of any of
its covenants, obligations, representations, warranties or promises hereunder,
except as may otherwise be expressly set forth in this Lease. In the event that
Landlord shall fail or neglect to keep and perform any of the covenants,
conditions and agreements contained herein, and such failure or neglect is not
remedied within thirty (30) days (or such additional period as is either
otherwise provided herein or as may reasonably be required to correct the
failure or neglect with the exercise of due diligence) after receipt of written
notice from Tenant specifying the failure or neglect, then Tenant, shall be
entitled to seek monetary damages from Landlord for such failure or neglect.
Alternatively, If Landlord is in default under this Section 31.12 above of any
of its obligations to maintain and repair the Building or any of the systems
located in the Building that exclusively serve the Premises (as distinguished
from those system in the Building that serve also other areas of the Project),
other than as a result of damage or destruction that is governed by the
provisions of Article 24 above or a taking by the exercise of the right of
appropriation, condemnation or eminent domain that is governed by the provisions
of Article 25 above (collectively referred to in this Section 31.12 as the “Self
Help Obligations”), and if such default poses a material risk to the Tenant’s
property or the health or safety of persons in the Premises, then Tenant may
elect as Tenant’s sole and exclusive remedy to perform the Self Help
Obligations, subject to the following terms and conditions:

(a) Tenant shall deliver to Landlord and each Mortgagee whose name and address
has previously been furnished to Tenant in writing, notice of Tenant’s intention
to perform such Self Help Obligations (the “Self Help Notice”), which Self-Help
Notice shall describe in reasonable

 

50



--------------------------------------------------------------------------------

detail Landlord’s default, state Tenant’s intention to exercise its self-help
rights under this Section 31.12, including a reasonably detailed description of
the Self Help Obligations Tenant intends to perform and, in the case of a Self
Help Notice given to a Mortgagee, be given by registered or certified mail. If
neither Landlord nor any Mortgagee commences to cure such default within
five (5) business days after receipt of the Self Help Notice, then Tenant may
take such action as is reasonably necessary to perform the Self Help Obligations
identified in the Self Help Notice;

(b) All Self Help Obligations performed by Tenant or its agents pursuant to this
Section 31.12 shall be reasonably coordinated with Landlord and must be
performed in a good and workmanlike manner, at a reasonable and competitive cost
and rate, and shall not void any warranties or guarantees on the Premises or the
Building; and

(c) Landlord shall reimburse Tenant for the reasonable out-of-pocket, third
party costs of the performance of the Self Help Obligations that are incurred in
accordance with the terms of this Section 31.12 (the “Reimbursement Amount”)
within thirty (30) days after Tenant’s submission to Landlord of Tenant’s bill
therefor, accompanied by receipted, itemized invoices (with reasonable
supporting documentation) and unconditional lien releases from all contractors,
subcontractors, materialmen and suppliers that performed the work or provided
the material or services reflected in such bill (“Tenant Reimbursement
Request”). In the event Landlord fails to pay all or any portion of the
Reimbursement Amount due Tenant under this Section 31.12(c) within said thirty
(30)-day period, Tenant may as its sole remedy for such failure deduct the
amount owed by Landlord from the next installment of Base Rent and each
subsequent installment of Base Rent due under this Lease until Tenant is fully
reimbursed for the Reimbursement Amount. Notwithstanding the foregoing, if
Landlord delivers to Tenant a good faith written objection within five (5)
business days after receipt of Tenant’s Reimbursement Request setting forth with
reasonable particularity Landlord’s reasons for its claim that Landlord is not
required to pay all or any specified portion of the Reimbursement Amount, then
Tenant shall not deduct said amount unless Landlord fails to pay such amount
within thirty (30) days following a Final Determination in Tenant’s favor. As
used herein, “Final Determination” means (i) any final unappealable judgment of
a court of competent jurisdiction, or (ii) any binding unappealable award
granted in any arbitration proceeding in which Landlord and Tenant have agreed
in writing to participate. In the event that Tenant obtains a Final
Determination in Tenant’s favor, the Reimbursement Amount shall be increased to
include interest on the Reimbursement Amount at an annual rate of eight percent
(8%) per annum (with such interest commencing to accrue on the date Landlord
receives the Tenant Reimbursement Request).

31.13 In the event of any default by Landlord, provided Landlord has previously
notified Tenant in writing of the name and address of its Mortgagee, Tenant
shall give notice by registered or certified mail to any Mortgagee, and shall
offer such Mortgagee a reasonable opportunity to cure the default, including
time to obtain possession of the Building or the Project by power of sale or a
judicial action if such should prove necessary to effect a cure.

32. Bankruptcy. In the event a debtor, trustee or debtor in possession under the
Bankruptcy Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

32.1 Those acts specified in the Bankruptcy Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

 

51



--------------------------------------------------------------------------------

32.2 A prompt cash payment to compensate Landlord for any monetary defaults or
actual damages arising directly from a breach of this Lease;

32.3 A cash deposit in an amount reasonably determined by Landlord; or

32.4 The assumption or assignment of all of Tenant’s interest and obligations
under this Lease.

33. Brokers.

33.1 Tenant represents and warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease other
than Jones Lang LaSalle (“Tenant’s Broker”) and Scheer Partners (“Landlord’s
Broker”) (Tenant’s Broker and Landlord’s Broker, collectively, the “Brokers”),
and that it knows of no other real estate broker or agent that is or might be
entitled to a commission in connection with this Lease. Landlord shall
compensate Tenant’s Broker in relation to this Lease pursuant to a separate
agreement between Landlord and Tenant’s Broker.

33.2 Each of Landlord and Tenant represents and warrants to the other that no
broker or agent has made any representation or warranty relied upon by the other
party in each party’s decision to enter into this Lease, other than as contained
in this Lease.

33.3 Tenant acknowledges and agrees that the employment of brokers by Landlord
is for the purpose of solicitation of offers of leases from prospective tenants
and that no authority is granted to any broker to furnish any representation
(written or oral) or warranty from Landlord unless expressly contained within
this Lease. Landlord is executing this Lease in reliance upon Tenant’s
representations, warranties and agreements contained within Sections 33.1 and
33.2.

33.4 Each of Landlord and Tenant agrees to indemnify, save, defend (at
indemnified party’s option and with counsel reasonably acceptable to the
indemnified party) the other and hold the other harmless from any and all cost
or liability for compensation claimed by any broker or agent, other than the
Brokers, employed or engaged by, or claiming to have been employed or engaged
by, the indemnifying party.

34. Definition of Landlord. With regard to obligations imposed upon Landlord
pursuant to this Lease, the term “Landlord,” as used in this Lease, shall refer
only to Landlord or Landlord’s then-current successor-in-interest. In the event
of any transfer, assignment or conveyance of Landlord’s interest in this Lease
or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, Landlord herein named (and in case of any subsequent transfers or
conveyances, the subsequent Landlord) shall be automatically freed and relieved,
from and after the date of such transfer, assignment or conveyance, from all
liability for the performance of any covenants or obligations

 

52



--------------------------------------------------------------------------------

contained in this Lease thereafter to be performed by Landlord and, without
further agreement, the transferee, assignee or conveyee of Landlord’s in this
Lease or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, shall be deemed to have assumed and agreed to observe and perform
any and all covenants and obligations of Landlord hereunder during the tenure of
its interest in the Lease or the Property. Landlord or any subsequent Landlord
may transfer its interest in the Premises or this Lease without Tenant’s
consent.

35. Limitation of Landlord’s Liability.

35.1 If Landlord is in default under this Lease and, as a consequence, Tenant
recovers a monetary judgment against Landlord, the judgment shall be satisfied
only out of (a) the proceeds of sale received on execution of the judgment and
levy against the right, title and interest of Landlord in the Building and the
Project, (b) rent or other income from such real property receivable by Landlord
or (c) the consideration received by Landlord from the sale, financing,
refinancing or other disposition of all or any part of Landlord’s right, title
or interest in the Building or the Project.

35.2 Landlord shall not be personally liable for any deficiency under this
Lease. If Landlord or Tenant is a partnership or joint venture, then the
partners of such partnership shall not be personally liable for such party’s
obligations under this Lease, and no partner of Landlord or Tenant shall be sued
or named as a party in any suit or action, and service of process shall not be
made against any partner of Landlord or Tenant, except as may be necessary to
secure jurisdiction of the partnership or joint venture. If Landlord or Tenant
is a corporation, then the shareholders, directors, officers, employees and
agents of such corporation shall not be personally liable for such party’s
obligations under this Lease, and no shareholder, director, officer, employee or
agent of Landlord or Tenant, shall be sued or named as a party in any suit or
action, and service of process shall not be made against any shareholder,
director, officer, employee or agent of Landlord or Tenant. If Landlord or
Tenant is a limited liability company, then the members of such limited
liability company shall not be personally liable for such party’s obligations
under this Lease, and no member of Landlord or Tenant shall be sued or named as
a party in any suit or action, and service of process shall not be made against
any member of Landlord or Tenant, except as may be necessary to secure
jurisdiction of the limited liability company. No partner, shareholder,
director, employee, member or agent of Landlord or Tenant shall be required to
answer or otherwise plead to any service of process, and no judgment shall be
taken or writ of execution levied against any partner, shareholder, director,
employee, member or agent of Landlord or Tenant.

35.3 Each of the covenants and agreements of this Article shall be applicable to
any covenant or agreement either expressly contained in this Lease or imposed by
Applicable Laws and shall survive the expiration or earlier termination of this
Lease.

36. Joint and Several Obligations. If more than one person or entity executes
this Lease as Tenant, then:

36.1 Each of them is jointly and severally liable for the keeping, observing and
performing of all of the terms, covenants, conditions, provisions and agreements
of this Lease to be kept, observed or performed by Tenant, and such terms,
covenants, conditions, provisions and agreements shall be binding with the same
force and effect upon each and all of the persons executing this Agreement as
Tenant; and

 

53



--------------------------------------------------------------------------------

36.2 The term “Tenant,” as used in this Lease, shall mean and include each of
them, jointly and severally. The act of, notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including any renewal, extension, expiration, termination or modification
of this Lease, shall be binding upon each and all of the persons executing this
Lease as Tenant with the same force and effect as if each and all of them had so
acted, so given or received such notice or refund, or so signed.

37. Representations. Tenant guarantees, warrants and represents that (a) Tenant
is duly incorporated or otherwise established or formed and validly existing
under the laws of its state of incorporation, establishment or formation,
(b) Tenant has and is duly qualified to do business in the state in which the
Property is located, (c) Tenant has full corporate, partnership, trust,
association or other appropriate power and authority to enter into this Lease
and to perform all Tenant’s obligations hereunder, (d) each person (and all of
the persons if more than one signs) signing this Lease on behalf of Tenant is
duly and validly authorized to do so and (e) neither (i) the execution, delivery
or performance of this Lease nor (ii) the consummation of the transactions
contemplated hereby will violate or conflict with any provision of documents or
instruments under which Tenant is constituted or to which Tenant is a party. In
addition, Tenant guarantees, warrants and represents that none of (x) it,
(y) its affiliates or partners nor (z) to the best of its knowledge, its
members, shareholders or other equity owners or any of their respective
employees, officers, directors, representatives or agents is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action.

38. Confidentiality. Tenant shall keep the terms and conditions of this Lease
and any information provided to Tenant or its employees, agents or contractors
pursuant to Article 9 confidential and shall not (a) disclose to any third party
any terms or conditions of this Lease or any other Lease-related document
(including subleases, assignments, work letters, construction contracts, letters
of credit, subordination agreements, non-disturbance agreements, brokerage
agreements or estoppels) or (b) provide to any third party an original or copy
of this Lease (or any Lease-related document). Landlord shall not release to any
third party any non-public financial information or non-public information about
Tenant’s ownership structure that Tenant gives Landlord. Notwithstanding the
foregoing, confidential information under this Section may be released by
Landlord or Tenant under the following circumstances: (x) if required by
Applicable Laws or in any judicial proceeding; provided that the releasing party
has given the other party reasonable notice of such requirement, if feasible,
(y) to a party’s attorneys, accountants, brokers and other bona fide consultants
or advisers (with respect to this Lease only); provided such third parties agree
to be bound by this Section or (z) to bona fide prospective assignees or
subtenants of this Lease; provided they agree in writing to be bound by this
Section. For the avoidance of doubt, if and only to the extent required by
Applicable Laws, Tenant may disclose this Lease (including filing a copy of the
Lease if, and only if, required by Applicable Laws) in its 8-K filing with the
Securities and Exchange Commission.

39. Notices. Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given hereunder shall be in writing

 

54



--------------------------------------------------------------------------------

and shall be given by (a) personal delivery, (b) overnight delivery with a
reputable international overnight delivery service, such as FedEx, or (c) email
transmission, so long as such transmission is followed within one (1) business
day by delivery utilizing one of the methods described in SubSection 39(a) or
(b). Any such notice, consent, demand, invoice, statement or other communication
shall be deemed delivered (x) upon receipt, if given in accordance with
SubSection 39(a); (y) one business (1) day after deposit with a reputable
international overnight delivery service, if given if given in accordance with
SubSection 39(b); or (z) upon transmission, if given in accordance with
SubSection 39(c). Except as otherwise stated in this Lease, any notice, consent,
demand, invoice, statement or other communication required or permitted to be
given pursuant to this Lease shall be addressed to Tenant at the Premises, or to
Landlord or Tenant at the addresses shown in Sections 2.9 and 2.10 or 2.11,
respectively. Either party may, by notice to the other given pursuant to this
Section, specify additional or different addresses for notice purposes.

40. Miscellaneous.

40.1 Landlord reserves the right to change the name of the Building or the
Project in its sole discretion.

40.2 To induce Landlord to enter into this Lease, Tenant agrees that it shall
promptly furnish to Landlord, from time to time, upon Landlord’s written
request, but only under the following circumstances (a) following a Default
under this Lease, (b) in connection with a sale or financing of the Building or
Project or (c) if Landlord has reasonable cause to believe that Tenant’s
financial condition has deteriorated and that such deterioration may adversely
affect Tenant’s ability to perform its obligations under this Lease, the most
recent year-end unconsolidated financial statements reflecting Tenant’s current
financial condition audited by a nationally recognized accounting firm. Tenant
represents and warrants that all financial statements, records and information
furnished by Tenant to Landlord in connection with this Lease are true, correct
and complete in all respects. If audited financials are not otherwise prepared,
unaudited financials complying with generally accepted accounting principles and
certified by the chief financial officer of Tenant as true, correct and complete
in all respects shall suffice for purposes of this Section. Notwithstanding the
foregoing, if, and so long as (i) GlycoMimetics, Inc. is the Tenant and
(ii) GlycoMimetics, Inc. remains a public company, Tenant may satisfy its
obligation under this Lease to provide financial statements by providing
GlycoMimetics, Inc.’s most recent annual reports filed with the Securities and
Exchange Commission.

40.3 Submission of this instrument for examination or signature by Tenant does
not constitute a reservation of or option for a lease, and shall not be
effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

40.4 The terms of this Lease are intended by the parties as a final, complete
and exclusive expression of their agreement with respect to the terms that are
included herein, and may not be contradicted or supplemented by evidence of any
other prior or contemporaneous agreement.

40.5 Landlord may, but shall not be obligated to, record a short form or
memorandum hereof without Tenant’s consent and, if so, such short form or
memorandum shall be recorded at Landlord’s sole cost and expense (which shall
not be included in Operating Expenses). Within ten (10) days after receipt of
written request from Landlord, Tenant shall execute a termination of any short
form or memorandum of lease recorded with respect hereto. Neither party shall
record this Lease.

 

55



--------------------------------------------------------------------------------

40.6 Where applicable in this Lease, the singular includes the plural and the
masculine or neuter includes the masculine, feminine and neuter. The words
“include,” “includes,” “included” and “including” mean “‘include,’ etc., without
limitation.” The word “shall” is mandatory and the word “may” is permissive. The
section headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part of this Lease.
Landlord and Tenant have each participated in the drafting and negotiation of
this Lease, and the language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

40.7 Except as otherwise expressly set forth in this Lease, each party shall pay
its own costs and expenses incurred in connection with this Lease and such
party’s performance under this Lease; provided that, if either party commences
an action, proceeding, demand, claim, action, cause of action or suit against
the other party arising out of or in connection with this Lease, then the
prevailing party shall be reimbursed by the other party for all reasonable costs
and expenses, including reasonable attorneys’ fees and expenses, incurred by the
prevailing party in such action, proceeding, demand, claim, action, cause of
action or suit, and in any appeal in connection therewith (regardless of whether
the applicable action, proceeding, demand, claim, action, cause of action, suit
or appeal is voluntarily withdrawn or dismissed).

40.8 Time is of the essence with respect to the performance of every provision
of this Lease.

40.9 Intentionally omitted.

40.10 Notwithstanding anything to the contrary contained in this Lease, Tenant’s
obligations under this Lease and, except as otherwise expressly provided in this
Lease, Landlord’s obligations under this Lease are independent and shall not be
conditioned upon performance by the other party.

40.11 Whenever consent or approval of either party is required, that party shall
not unreasonably withhold such consent or approval, except as may be expressly
set forth to the contrary.

40.12 Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

40.13 Each of the covenants, conditions and agreements herein contained shall
inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors and assigns. This Lease is for the sole
benefit of the parties and their respective heirs, legatees, devisees,
executors, administrators and permitted successors and assigns, and nothing in
this Lease shall give or be construed to give any other person or entity any
legal or equitable rights. Nothing in this Section shall in any way alter the
provisions of this Lease restricting assignment or subletting.

 

56



--------------------------------------------------------------------------------

40.14 This Lease shall be governed by, construed and enforced in accordance with
the laws of the state in which the Premises are located, without regard to such
state’s conflict of law principles.

40.15 Each of Landlord and Tenant guarantees, warrants and represents to the
other that the individual or individuals signing this Lease have the power,
authority and legal capacity to sign this Lease on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed.

40.16 This Lease may be executed in one or more counterparts, each of which,
when taken together, shall constitute one and the same document.

40.17 No provision of this Lease may be modified, amended or supplemented except
by an agreement in writing signed by Landlord and Tenant.

40.18 No waiver of any term, covenant or condition of this Lease shall be
binding upon Landlord unless executed in writing by Landlord. The waiver by
Landlord of any breach or default of any term, covenant or condition contained
in this Lease shall not be deemed to be a waiver of any preceding or subsequent
breach or default of such term, covenant or condition or any other term,
covenant or condition of this Lease.

40.19 To the extent permitted by Applicable Laws, the parties waive trial by
jury in any action, proceeding or counterclaim brought by the other party hereto
related to matters arising out of or in any way connected with this Lease; the
relationship between Landlord and Tenant; Tenant’s use or occupancy of the
Premises; or any claim of injury or damage related to this Lease or the
Premises.

41. [Intentionally omitted]

42. Options to Extend Term. Tenant shall have two (2) options (each, an
“Option”) to extend the Term by five (5) years each as to the entire Premises
(and no less than the entire Premises) upon the following terms and conditions.
Any extension of the Term pursuant to an Option shall be on all the same terms
and conditions as this Lease, except as follows:

42.1 Base Rent during each Option term shall equal ninety-five percent (95%) of
the then-current fair market value for comparable office and laboratory space in
the Rockville, Maryland submarket of comparable age, quality, level of finish
and proximity to amenities and public transit (“FMV”). Tenant may, no more than
six (6) months prior to the date the Term is then scheduled to expire, request
Landlord’s estimate of the FMV for the next Option term. Landlord shall, within
fifteen (15) days after receipt of such request, give Tenant a written proposal
of such FMV. If Tenant gives written notice to exercise an Option, such notice
shall specify whether Tenant accepts Landlord’s proposed estimate of FMV. If
Tenant does not accept the FMV, then the parties shall endeavor to agree upon
the FMV, taking into account all relevant factors, including but not limited to
(a) the size of the Premises, (b) the length of the Option term, (c) rent in
comparable buildings in the relevant submarket, including rent escalations and
concessions offered to new tenants, such as free rent, tenant improvement
allowances and moving allowances, (d) Tenant’s creditworthiness, and (e) the
quality and location of the Building and the Project. In the event that the
parties are unable to

 

57



--------------------------------------------------------------------------------

agree upon the FMV within thirty (30) days after Tenant notifies Landlord that
Tenant is exercising an Option, then either party may request that the same be
determined as follows: a senior officer of a nationally recognized leasing
brokerage firm with local knowledge of the Rockville, Maryland
laboratory/research and development leasing submarket (the “Baseball
Arbitrator”) shall be selected and paid for jointly by Landlord and Tenant. If
Landlord and Tenant are unable to agree upon the Baseball Arbitrator, then the
same shall be designated by the local chapter of the Judicial Arbitration and
Mediation Services or any successor organization thereto (the “JAMS”). The
Baseball Arbitrator selected by the parties or designated by JAMS shall (y) have
at least fifteen (15) years’ experience in the leasing of laboratory/research
and development space in the Rockville, Maryland submarket and (z) not have been
employed or retained by either Landlord or Tenant or any affiliate of either for
a period of at least ten (10) years prior to appointment pursuant hereto. Each
of Landlord and Tenant shall submit to the Baseball Arbitrator and to the other
party its determination of the FMV. The Baseball Arbitrator shall grant to
Landlord and Tenant a hearing and the right to submit evidence. The Baseball
Arbitrator shall determine which of the two (2) FMV determinations more closely
represents the actual FMV. The arbitrator may not select any other FMV for the
Premises other than one submitted by Landlord or Tenant. The FMV selected by the
Baseball Arbitrator shall be binding upon Landlord and Tenant and shall serve as
the basis for determination of Base Rent payable for the applicable Option term.
If, as of the commencement date of an Option term, the amount of Base Rent
payable during the Option term shall not have been determined, then, pending
such determination, Tenant shall pay Base Rent equal to the Base Rent payable
with respect to the last year of the then-current Term. After the final
determination of Base Rent payable for the Option term, the parties shall
promptly execute a written amendment to this Lease specifying the amount of Base
Rent to be paid during the applicable Option term. Any failure of the parties to
execute such amendment shall not affect the validity of the FMV determined
pursuant to this Section.

42.2 No Option is assignable separate and apart from this Lease.

42.3 An Option is conditional upon Tenant giving Landlord written notice of its
election to exercise such Option at least six (6) months prior to the end of the
expiration of the then-current Term. Time shall be of the essence as to Tenant’s
exercise of an Option. Tenant assumes full responsibility for maintaining a
record of the deadlines to exercise an Option. Tenant acknowledges that it would
be inequitable to require Landlord to accept any exercise of an Option after the
date provided for in this Section.

42.4 Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise an Option:

(a) At any time after any Default as described in Article 31 of the Lease and
continuing until Tenant cures any such Default, if such Default is susceptible
to being cured; or

(b) In the event that Tenant has defaulted in the performance of its monetary
obligations under this Lease three (3) or more times and a service or late
charge has become payable under Section 31.1 for each of such defaults during
the twelve (12)-month period immediately prior to the date that Tenant intends
to exercise an Option, whether or not Tenant has cured such defaults.

 

58



--------------------------------------------------------------------------------

42.5 The period of time within which Tenant may exercise an Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 42.4.

42.6 All of Tenant’s rights under the provisions of an Option shall terminate
and be of no further force or effect even after Tenant’s due and timely exercise
of such Option if, after such exercise, but prior to the commencement date of
the new term, (a) Tenant fails to pay to Landlord a monetary obligation of
Tenant for a period of twenty (20) days after written notice from Landlord to
Tenant, (b) Tenant fails to commence to cure a default (other than a monetary
default) within thirty (30) days after the date Landlord gives notice to Tenant
of such default or (c) Tenant has defaulted under this Lease three (3) or more
times and a service or late charge under Section 31.1 has become payable for any
such default, whether or not Tenant has cured such defaults.

42.7 Notwithstanding anything to the contrary in this Lease, the Premises shall
be deemed to contain 30,000 square feet of Rentable Area for purposes of
determining Base Rent during any Option term.

43. Right of First Refusal. During the Term, Tenant shall have a continuous and
recurring right of first refusal (“ROFR”) as to any rentable premises in the
Project for which Landlord is seeking a tenant (“Available ROFR Premises”). To
the extent that Landlord renews or extends a then-existing lease with any
then-existing tenant or subtenant of any space, or enters into a new lease with
such then-existing tenant or subtenant for the same premises, the affected space
shall not be deemed to be Available ROFR Premises. In the event Landlord
receives a final offer from a third party to lease or Landlord delivers a final
offer to a prospective tenant to lease Available ROFR Premises, which offer
Landlord (or the prospective tenant, as the case may be) is prepared to accept
(a “ROFR Offer”), Landlord shall provide written notice thereof to Tenant (the
“ROFR Notice”).

43.1 Within ten (10) days following its receipt of a ROFR Notice, Tenant shall
advise Landlord in writing whether Tenant elects to lease all (not just a
portion) of the Available ROFR Premises on the terms and conditions set forth in
the ROFR Offer, except that (a) the fixed base rent shall be ninety-five percent
(95%) of the fixed based rent set forth in the ROFR Offer, (b) the term of the
lease of the Available ROFR Premises be the lesser of three (3) years or the
term set forth in the ROFR Offer, and (c) any free rent, tenant improvement
allowance or other concessions included in the ROFR Offer shall be prorated
based upon the length of the term set forth in the ROFR Offer as compared to the
length of the term for which Tenant will lease the Available ROFR Premises. If
Tenant fails to notify Landlord of Tenant’s election to lease all of the
Available ROFR Premises within such ten (10) day period, then Tenant shall be
deemed to have elected not to lease the Available ROFR Premises.

43.2 If Tenant timely notifies Landlord that Tenant elects to lease all of the
Available ROFR Premises on the terms set forth in Section 43.1 above, then
Landlord shall lease the Available ROFR Premises to Tenant on the terms and
conditions set forth in Section 43.1 above.

43.3 If (a) Tenant notifies Landlord that Tenant elects not to lease the
Available ROFR Premises or (b) Tenant fails to notify Landlord of Tenant’s
election within the ten (10)-day period described above, then Landlord shall
have the right to consummate a lease of the Available ROFR Premises to any third
party on any terms and conditions Landlord desires. If Landlord does not

 

59



--------------------------------------------------------------------------------

consummate a lease of the Available ROFR Premises within one hundred and
eighty (180) days of Tenant’s election (or deemed election) not to lease the
Available ROFR Premises, then the ROFR shall be reinstated, and Landlord shall
not thereafter lease Available ROFR Premises without first complying with the
procedures set forth in this Section 43.3.

43.4 Notwithstanding anything in this Article to the contrary, Tenant shall not
exercise the ROFR during such period of time that a Default exists and is
continuing. Any attempted exercise of the ROFR during a period of time in which
a Default exists and is continuing shall be void and of no effect. In addition,
Tenant shall not be entitled to exercise the ROFR if Landlord has given Tenant
three (3) or more notices of monetary default under this Lease, whether or not
the defaults are cured, during the twelve (12) month period prior to the date on
which Tenant seeks to exercise the ROFR.

43.5 Notwithstanding anything in this Lease to the contrary, Tenant shall not
assign or transfer the ROFR, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease, without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion.

43.6 If Tenant exercises the ROFR, Landlord does not guarantee that the
Available ROFR Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFR Premises or for any other reason beyond
Landlord’s reasonable control.

43.7 Notwithstanding anything to the contrary, the ROFR and all of Tenant’s
rights under this Article 43 are subject to any existing (as of the Execution
Date) rights of other tenants at the Project (including, without limitation,
rights of extension, renewal, expansion, refusal, offer, etc.).

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

60



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

LANDLORD:

BMR-MEDICAL CENTER DRIVE LLC,

a Delaware limited liability company

 

By:  

/s/ Kevin M. Simonsen

Name:  

Kevin M. Simonsen

Title:  

VP, Real Estate Legal

TENANT:

GLYCOMIMETICS, INC.,

a Delaware corporation

 

By:  

/s/ Rachel K. King

Name:  

Rachel K. King

Title:  

CEO



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

 

A-1



--------------------------------------------------------------------------------

LOGO [g762605exa_pg063.jpg]

 

A-2



--------------------------------------------------------------------------------

LOGO [g762605exa_pg064.jpg]

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

TENANT IMPROVEMENT PLANS

 

B-1



--------------------------------------------------------------------------------

LOGO [g762605exa_pg066.jpg]

 

B-2



--------------------------------------------------------------------------------

LOGO [g762605exa_pg067.jpg]

 

B-3



--------------------------------------------------------------------------------

Turn-key scope/specs:

MILLWORK

 

  •   All millwork shall meet the applicable standards of AWI, ASTM, BHMA, NEMA,
ANSI, and APA. Casework shall be constructed in accordance with AWI Standard
01600 Division A.

 

  •   Qty of 23 Epoxy resin top wood casework benches in the Laboratory area
with one sink and one fume hood per bench to match existing Lab casework. Only a
total of 19 benches will be equipped with fume hoods. One sink for every two
back to back benches.

 

  •   Laboratory casework, workstations, fume hoods, sinks, service fittings and
fixtures shall be furnished by the same supplier.

 

  •   New Laboratory casework shall match existing.

 

  •   Existing pantry millwork on Floors 1 and 2 shall be protected and cleaned.

 

  •   New reception desk – $10,000 allowance

DOORS / FRAMES / HARDWARE

 

  •   New doors and frames to be solid core paint grade and painted to match
existing, building standard

 

  •   All offices and rooms should have locksets keyed to master

 

  •   Frames to be 16ga primed steel hollow metal jambs with integral trim with
2” faces and minimum depth of stop of 5/8”.

 

  •   Hardware for new doors to match building standard, Schlage D-series,
cylindrical, lever handle lockset, match tenant or landlord finishes. Hardware
to include lockset, latch, strike faceplates, hinges, wall or floor stops, coat
hooks and silencers.

 

  •   All locksets to be keyed to building master and tenant master

 

  •   Suite entry doors are existing to remain, prepped to accept tenants
security access control system.

GLASS / GLAZING

 

  •   3/8” thick clear glass 18” frameless sidelights with aluminum channel at
floor and recessed in ceiling at all offices and conference rooms

DRYWALL / ACOUSTICAL

 

  •   INTERIOR CEILING HIGH PARTITIONS: 2-1/2” 25 ga. galvanized steel studs on
16” centers installed from ceiling grid with one layer of 5/8” gypsum wallboard
on each side with acoustical sealant top and bottom perimeter, taped and sanded
ready for paint condition to underneath of suspended ceiling with (fastmask)
finish bead at top of partition.

 

  •   Interior ceiling high partitions for all new partitions except where noted
below.

 

  •   INTERIOR SLAB TO SLAB PARTITIONS: 2-1/2” 25 ga. galvanized steel studs
from slab to slab on 16” centers with one layer of 5/8” gypsum wallboard on each
side slab to slab, 21/2” thick mineral fiber blanket batt insulation installed
in entire cavity slab to slab with acoustical sealant continuous at perimeter
top and bottom, taped and sanded ready for paint condition.

 

B-4



--------------------------------------------------------------------------------

  •   Interior slab to slab partitions required at all conference room
partitions, LAN/Server Room, Storage Rooms, and walls between offices. Existing
to remain walls at these locations that are not slab to slab shall be upgraded
by adding drywall above the ceiling up to the slab above.

 

  •   All existing partitions to be patched, repaired and prepped to receive new
paint or specialty wall finish.

 

  •   Building standard white tegular ceiling tile and 9/16” ceiling grid system
by Armstrong throughout except at Laboratory; match existing.

 

  •   Mylar coated (cleanable) ceiling tile in the Laboratory to match existing
Laboratory ceiling

FLOORING

 

  •   CARPETING: All carpeting shall be installed with the quick release method
meeting the following criteria:

 

  •   Tufted Yarn Weight: 28 oz. minimum

 

  •   Passes all flammability testing including the Pill Test, ASTM E-648 Class
I Radiant Panel Test, and Smoke Density Test ASTM E-662

 

  •   Static Testing by the AATCC-134 at less than 3.5 KV by an approved
manufacturer such as Shaw, Interface, Collins and Aikman or equal.

 

  •   VCT: Standard 12” x 12” vinyl composition tile, Armstrong Standard
Excelon.

 

  •   BASE: Johnsonite (1/8”) 4” cove base (mixture of vinyl base and carpet
base) at carpet areas, 4” cove at VCT of Johnsonite Tight Lock wall base system.
Maximum manufacturer’s available lengths.

 

  •   Where existing flooring is not affected by space plan alterations,
existing floor to remain.

 

  •   All office space – new 2x2 building standard carpet tiles.

 

  •   New vinyl base at carpet and VCT areas

 

  •   Laboratory – match existing

 

  •   Storage Rooms – VCT

 

  •   Pantry / Lunchroom – VCT

 

  •   Telephone room – VCT

PAINT / WALLCOVERINGS

 

  •   Walls, partitions, columns, peripheral enclosures shall be painted with
one coat of primer and two finish coats of latex paint. All metal surfaces to be
painted with one enamel undercoat and two enamel semi-gloss finish coats over
shop prime coat. Colors to be specified by tenant.

 

  •   Office wall surfaces to be prepped and receive paint, eggshell finish.

 

  •   Laboratory wall surfaces to be prepped and receive paint, semi-gloss
finish.

APPLIANCES

 

  •   Refrigerator, freezer with ice maker and water dispenser for Pantry, both
floors

 

  •   Dishwasher for one Pantry

 

  •   One microwave each Pantry

 

  •   Water heater as required

 

B-5



--------------------------------------------------------------------------------

SPECIALTIES

 

  •   2 (4’x8’) sheets of plywood on walls in LAN Room

 

  •   Exterior signage

 

  •   Interior rooms and workstation signage

 

  •   Corporate identification signage at reception

SPRINKLER / FIRE ALARM

 

  •   Modify sprinkler and fire alarm systems as required to accommodate new
space plan HVAC

 

  •   Dedicated VAV and thermostat at each conference room

 

  •   Add supplemental cooling unit in LAN room

 

  •   Add VAV boxes as needed to accommodate new space plan

 

  •   Modify HVAC to accommodate new space plan and convert first floor HVAC to
return air system for office space (i.e. not single pass)

 

  •   Diffusers – Titus perforated diffusers, building standard.

 

  •   Returns – Titus perforated return grills, building standard.

 

  •   Transfer Air Ducts/Openings as required

 

  •   Engineer to prepare air balance plans

 

  •   Full air balance

 

  •   All new and existing VAV boxes to have thermostats on base building energy
management system

 

  •   In Laboratory space, provide manifold system of two fume hood exhaust
ducts with a single exhaust fan, galvanized ductwork is acceptable

 

  •   Fume hoods to be 6’ – 0” chemical fume hood.

PLUMBING

 

  •   Water line supply for countertop coffee maker at each Pantry

 

  •   Plumbing connections for Pantry sink and appliances

 

  •   Water heaters as required

 

  •   Water line supply to Tenant provided RODI system

 

  •   Sink with hot and cold water supply and clinical solvent drain; sinks to
be acid resistant self-rimming sinks; faucets to have wrist lever and hands free
operation, goose neck spout, and serrated hose connection

ELECTRICAL

 

  •   Three duplex outlets in each office

 

  •   One ring and string for data cabling adjacent to power outlet on wall
opposite door

 

  •   Systems furniture workstation power and ring and string for cabling
connection

 

  •   Floor boxes at each conference room. Rough-in pathways from floor boxes to
displays. Power for projectors in each conference room.

 

  •   Printer power – 4 dedicated outlets and ring and string for printer/copier
throughout space, in locations TBD by Tenant

 

B-6



--------------------------------------------------------------------------------

  •   Mail room power: 8-10 duplex outlets at countertop height; 4 dedicated
outlets for printer, fax, plotter, and other equipment

 

  •   Workstation power via core drill, off column, or power pole

 

  •   Power for new appliances in Pantries as required. Dedicated circuit for
each microwave.

 

  •   four 30amp twist lock plugs in Server Room fed from emergency power system

 

  •   Dedicated quad outlet in LAN Room for security

 

  •   Emergency power distributed as currently existing, including for specialty
areas for freezers and refrigerators.

 

  •   Use base building fire alarm vendor to upgrade / modify system as required
to meet code.

LIGHTING

 

  •   2x2 building standard recessed direct / indirect recessed lighting
throughout; emergency lighting on battery back-up or building generator as
required to meet code and emergency operations in Lab Space; lamp type to be
building standard

 

  •   Occupancy sensors to replace all existing office light switches as
required to meet code

 

B-7



--------------------------------------------------------------------------------

LOGO [g762605exa_pg072.jpg]

 

B-8



--------------------------------------------------------------------------------

LOGO [g762605exa_pg073.jpg]

 

B-9



--------------------------------------------------------------------------------

EXHIBIT B-1

TENANT WORK INSURANCE SCHEDULE

Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
contractors or by any person directly or indirectly employed by Tenant or any
Tenant contractors, or by any person for whose acts Tenant or any Tenant
contractors may be liable:

1. Claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Tenant Work to be performed.

2. Claims for damages because of bodily injury, occupational sickness or
disease, or death of employees under any applicable employer’s liability law.

3. Claims for damages because of bodily injury, or death of any person other
than Tenant’s or any Tenant contractors’ employees.

4. Claims for damages insured by usual personal injury liability coverage which
are sustained (a) by any person as a result of an offense directly or indirectly
related to the employment of such person by Tenant or any Tenant contractors or
(b) by any other person.

5. Claims for damages, other than to the Tenant Work itself, because of injury
to or destruction of tangible property, including loss of use therefrom.

6. Claims for damages because of bodily injury or death of any person or
property damage arising out of the ownership, maintenance or use of any motor
vehicle.

Tenant contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.

Tenant contractors’ Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:

 

a.      Commercial General Liability:

 

Bodily Injury and Property Damage

   Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate.

b.      Commercial Automobile Liability:

 

Bodily Injury and Property Damage

   $1,000,000 per accident

 

B-1-1



--------------------------------------------------------------------------------

c.      Employer’s Liability:

 

Each Accident

Disease – Policy Limit

Disease – Each Employee

  

$500,000

$500,000

$500,000

d.      Umbrella Liability:

 

Bodily Injury and Property Damage

   Commercially reasonable amounts (excess of coverages a, b and c above), but
in any event no less than $5,000,000 per occurrence / aggregate.

All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord. The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days’ prior written notice has been given to the Landlord.
Certificates of insurance including required endorsements showing such coverages
to be in force shall be filed with Landlord prior to the commencement of any
Tenant Work and prior to each renewal. Coverage for completed operations must be
maintained for the lesser of ten (10) years and the applicable statue of repose
following completion of the Tenant Work, and certificates evidencing this
coverage must be provided to Landlord. The minimum A.M. Best’s rating of each
insurer shall be A- VII. Landlord and its mortgagees shall be named as an
additional insureds under Tenant contractors’ Commercial General Liability,
Commercial Automobile Liability and Umbrella Liability Insurance policies as
respects liability arising from work or operations performed, or ownership,
maintenance or use of autos, by or on behalf of such contractors. Each
contractor and its insurers shall provide waivers of subrogation with respect to
any claims covered or that should have been covered by valid and collectible
insurance, including any deductibles or self-insurance maintained thereunder.

If any contractor’s work involves the handling or removal of asbestos (as
determined by Landlord in its sole and absolute discretion), such contractor
shall also carry Pollution Legal Liability insurance. Such coverage shall
include bodily injury, sickness, disease, death or mental anguish or shock
sustained by any person; property damage, including physical injury to or
destruction of tangible property (including the resulting loss of use thereof),
clean-up costs and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such damages.
Coverage shall apply to both sudden and non-sudden pollution conditions
including the discharge, dispersal, release or escape of smoke, vapors, soot,
fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or
other irritants, contaminants or pollutants into or upon land, the atmosphere or
any watercourse or body of water. Claims-made coverage is permitted, provided
the policy retroactive date is continuously maintained prior to the Term
Commencement Date, and coverage is continuously maintained during all periods in
which Tenant occupies the Premises. Coverage shall be maintained with limits of
not less than $1,000,000 per incident with a $2,000,000 policy aggregate.

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT C

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [        ], 20[    ], with reference to that certain Lease
(the “Lease”) dated as of [        ], 20[    ], by GLYCOMIMETICS, INC., a
Delaware corporation (“Tenant”), in favor of BMR-MEDICAL CENTER DRIVE LLC, a
Delaware limited liability company (“Landlord”). All capitalized terms used
herein without definition shall have the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1. Tenant accepted possession of the Premises for use in accordance with the
Permitted Use on [        ], 20[    ]. Tenant first occupied the Premises for
the Permitted Use on [        ], 20[    ].

2. The Premises are in good order, condition and repair.

3. The Tenant Improvements are Substantially Complete.

4. All conditions of the Lease to be performed by Landlord as a condition to the
full effectiveness of the Lease have been satisfied, and Landlord has fulfilled
all of its duties in the nature of inducements offered to Tenant to lease the
Premises[, except [                    ]].

5. In accordance with the provisions of Article 4 of the Lease, the Term
Commencement Date is [        ], 20[    ], and, unless the Lease is terminated
prior to the Term Expiration Date pursuant to its terms, the Term Expiration
Date shall be [        ], 20[    ].

6. The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.

 

TENANT: GLYCOMIMETICS, INC., a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

AMENITIES AREA

 

D-1



--------------------------------------------------------------------------------

LOGO [g762605exa_pg079.jpg]

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

(Intentionally Omitted)

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

RULES AND REGULATIONS

NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE. IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.

1. No Tenant Party shall encumber or obstruct the common entrances, lobbies,
elevators, sidewalks and stairways of the Building(s) or the Project or use them
for any purposes other than ingress or egress to and from the Building(s) or the
Project.

2. Except as specifically provided in the Lease, no sign, placard, picture,
advertisement, name or notice shall be installed or displayed on any part of the
outside of the Premises or the Building(s) without Landlord’s prior written
consent. Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.

3. If Landlord objects in writing to any curtains, blinds, shades, screens,
hanging plants or other similar objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, and (a) such
window, door or windowsill is visible from the exterior of the Premises and
(b) such curtain, blind, shade, screen, hanging plant or other object is not
included in plans approved by Landlord, then Tenant shall promptly remove such
curtains, blinds, shades, screens, hanging plants or other similar objects at
its sole cost and expense.

4. No deliveries shall be made that impede or interfere with other tenants in or
the operation of the Project. Movement of furniture, office equipment or any
other large or bulky material(s) through the Common Area shall be restricted to
such hours as Landlord may designate and shall be subject to reasonable
restrictions that Landlord may impose.

5. Tenant shall not place a load upon any floor of the Premises that exceeds the
load per square foot that (a) such floor was designed to carry or (b) is allowed
by Applicable Laws. Fixtures and equipment that cause noises or vibrations that
may be transmitted to the structure of the Building(s) to such a degree as to be
objectionable to other tenants shall be placed and maintained by Tenant, at
Tenant’s sole cost and expense, on vibration eliminators or other devices
sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.

6. Tenant shall not use any method of HVAC other than that present at the
Project and serving the Premises as of the Possession Date, without first
complying with the provisions of Article 17 of the Lease.

7. Tenant shall not install any radio, television or other antennae; cell or
other communications equipment; or other devices on the roof or exterior walls
of the Premises except in accordance with the Lease. Tenant shall not interfere
with radio, television or other digital or electronic communications at the
Project or elsewhere.

 

F-1



--------------------------------------------------------------------------------

8. Canvassing, peddling, soliciting and distributing handbills or any other
written material within, on or around the Project (other than within the
Premises) are prohibited. Tenant shall cooperate with Landlord to prevent such
activities by any Tenant Party.

9. Tenant shall store all of its trash, garbage and Hazardous Materials in
receptacles within its Premises or in receptacles designated by Landlord outside
of the Premises. Tenant shall not place in any such receptacle any material that
cannot be disposed of in the ordinary and customary manner of trash, garbage and
Hazardous Materials disposal. Any Hazardous Materials transported through Common
Areas shall be held in secondary containment devices. Tenant shall be
responsible, at its sole cost and expense, for Tenant’s removal of its trash,
garbage and Hazardous Materials; provided, however, that Tenant is encouraged to
participate in the waste removal and recycling program in place at the Project.

10. The Premises shall not be used for lodging or for any improper, immoral or
objectionable purpose. No cooking shall be done or permitted in the Premises;
provided, however, that Tenant may use (a) equipment approved in accordance with
the requirements of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and
(c) equipment shown on Tenant Improvement plans approved by Landlord; provided,
further, that any such equipment and microwave ovens are used in accordance with
Applicable Laws.

11. Tenant shall not, without Landlord’s prior written consent, use the name of
the Project, if any, in connection with or in promoting or advertising Tenant’s
business except as Tenant’s address.

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.

13. Tenant assumes any and all responsibility for protecting the Premises from
theft, robbery and pilferage, which responsibility includes keeping doors locked
and other means of entry to the Premises closed.

14. Tenant shall not modify any locks to the Premises without Landlord’s prior
written consent, which consent Landlord shall not unreasonably withhold,
condition or delay. Tenant shall furnish Landlord with copies of keys, pass
cards or similar devices for locks to the Premises.

15. Tenant shall cooperate and participate in all reasonable security programs
affecting the Premises.

16. Tenant shall not permit any animals in the Project, other than for guide
animals or for use in laboratory experiments.

17. Bicycles shall not be taken into the Building(s) except into areas
designated by Landlord.

18. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be deposited therein.

19. Discharge of industrial sewage shall only be permitted if Tenant, at its
sole expense, first obtains all necessary permits and licenses therefor from all
applicable Governmental Authorities.

 

F-2



--------------------------------------------------------------------------------

20. Smoking is prohibited inside the Buildings, but is permitted in designated
outdoor areas of the Project.

21. The Project’s hours of operation are currently 24 hours a day, seven days a
week.

22. Tenant shall comply with all orders, requirements and conditions now or
hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”) regarding
the collection, sorting, separation and recycling of waste products, garbage,
refuse and trash generated by Tenant (collectively, “Waste Products”), including
(without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.

23. Tenant, at Tenant’s sole cost and expense, shall cause the Premises to be
exterminated on a quarterly basis to Landlord’s reasonable satisfaction and
shall cause all portions of the Premises used for the storage, preparation,
service or consumption of food or beverages to be cleaned daily in a manner
reasonably satisfactory to Landlord, and to be treated against infestation by
insects, rodents and other vermin and pests whenever there is evidence of any
infestation. Tenant shall not permit any person to enter the Premises or the
Project for the purpose of providing such extermination services, unless such
persons have been approved by Landlord. If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility.

24. If Tenant desires to use any portion of the Common Area for a Tenant-related
event, Tenant must notify Landlord in writing at least thirty (30) days prior to
such event on the form attached as Attachment 1 to this Exhibit, which use shall
be subject to Landlord’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. Notwithstanding anything in this Lease or the completed
and executed Attachment to the contrary, Tenant shall be solely responsible for
setting up and taking down any equipment or other materials required for the
event, and shall promptly pick up any litter and report any property damage to
Landlord related to the event. Any use of the Common Area pursuant to this
Section shall be subject to the provisions of Article 28 of the Lease.

Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including Tenant.
These Rules and Regulations are in addition to, and shall not be construed to in
any way modify or amend, in whole or in part, the terms covenants, agreements
and conditions of the Lease. Landlord reserves the right to make such other and
reasonable rules and regulations as, in its judgment, may from time to time be
needed for safety and security, the care and cleanliness of the Project, or the
preservation of good order therein; provided, however, that Tenant shall not be
obligated to adhere to such additional rules or regulations until Landlord has
provided Tenant with written notice thereof. Tenant agrees to abide by these
Rules and Regulations and any additional rules and regulations issued or adopted
by Landlord. Tenant shall be responsible for the observance of these Rules and
Regulations by all Tenant Parties. In the event of a conflict between the terms
and conditions of these Rules and Regulations and the terms and conditions of
the Lease, the terms and conditions of the Lease shall control.

 

F-3



--------------------------------------------------------------------------------

ATTACHMENT 1 TO EXHIBIT F

REQUEST FOR USE OF COMMON AREA

[TENANT LETTERHEAD]

VIA [    ]

[Date]

BMR-Medical Center Drive LLC

17190 Bernardo Center Drive

San Diego, California 92128

Attn: Senior Director, East] Coast Operations

 

  Re: Notice of Request to Use Common Area

To Whom It May Concern:

GlycoMimetics, Inc. requests that it have use of the common area as described
below:

 

Event Description:   

 

Date:  

 

Location at Property:   

 

Number of Attendees:   

 

Open to the Public?         [    ] YES         [    ] NO    Food and/or
Beverages?         [    ] YES         [    ] NO   

If YES:

     

  •      will alcohol be served (Note: Proof of an insurance endorsement for
serving alcohol must be provided) [    ] YES        [    ] NO   •     
please describe:   

 

Other Amenities (tent, band, etc.):   

 

Other Event Details:   

 

Please let us know at your earliest convenience whether such use is approved.

Sincerely,

[Name]    

[Title]      

 

F-1-1



--------------------------------------------------------------------------------

To Be Completed by Landlord:

[    ] APPROVED    DENIED [    ]

The following conditions apply to approval (if approved):

 

1.      

 

 

2.      

 

 

3.      

 

 

4.        

 

 

5.      

 

 

 

BMR-MEDICAL CENTER DRIVE, LLC By:  

 

Name:  

 

Its:  

 

Date:  

 

 

F-1-2



--------------------------------------------------------------------------------

EXHIBIT G

[Intentionally Omitted]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

TENANT’S PERSONAL PROPERTY

Tenant’s Signage

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ESTOPPEL CERTIFICATE

 

To:   

BMR-Medical Center Drive LLC

17190 Bernardo Center Drive

San Diego, California 92128

   Attention: Vice President, Real Estate Legal    BioMed Realty, L.P.   

17190 Bernardo Center Drive

San Diego, California 92128

Re:    Certain premises at 9708 Medical Center Drive, Rockville, Maryland (the
“Premises”) located within certain real property located at 9704, 9708, 9712 and
9714 Medical Center Drive, Rockville, Maryland (the “Property”)

The undersigned tenant (“Tenant”) hereby certifies to you as follows:

1. Tenant is a tenant at the Property under a lease (the “Lease”) for the
Premises dated as of [        ], 20[    ]. The Lease has not been cancelled,
modified, assigned, extended or amended [except as follows:
[                    ]], and there are no other agreements, written or oral,
affecting or relating to Tenant’s lease of the Premises or any other space at
the Property. The lease term expires on [        ], 20[    ].

2. Tenant took possession of the Premises, currently consisting of
[                    ] square feet, on [        ], 20[    ], and commenced to
pay rent on [        ], 20[    ]. Tenant has full possession of the Premises,
has not assigned the Lease or sublet any part of the Premises, and does not hold
the Premises under an assignment or sublease[, except as follows:
[                    ]].

3. All base rent, rent escalations and additional rent under the Lease have been
paid through [        ], 20[    ]. There is no prepaid rent[, except
$[        ]][, and the amount of security deposit is $[        ] [in
cash][OR][in the form of a letter of credit]]. Tenant currently has no right to
any future rent abatement under the Lease.

4. Base rent is currently payable in the amount of $[        ] per month.

5. Tenant is currently paying estimated payments of additional rent of
$[        ] per month on account of real estate taxes, insurance, management
fees and common area maintenance expenses.

6. To the actual knowledge of Tenant, all work to be performed for Tenant under
the Lease has been performed as required under the Lease[, except
[                    ]].

7. All work that has been performed for Tenant under the Lease has been accepted
by Tenant[, except [                    ]], and all allowances to be paid to
Tenant, including allowances for tenant improvements, moving expenses or other
items, have been paid.

 

I-1



--------------------------------------------------------------------------------

8. The Lease is (i) in full force and effect, (ii) free from default by Tenant
and free from any event that could become a default by Tenant under the Lease,
(iii) to the best of Tenant’s knowledge free from default by the landlord and
free from any event that could become a default by the landlord under the Lease,
(iv) to the best of Tenant’s knowledge, Tenant has no claims against the
landlord or offsets or defenses against rent, and (v) Tenant has no disputes
with the landlord. Tenant has received no notice of prior sale, transfer,
assignment, hypothecation or pledge of the Lease or of the rents payable
thereunder[, except [                    ]].

9. Tenant has the following expansion rights and no options to purchase the
Property:

10. To Tenant’s knowledge, no hazardous wastes have been generated, treated,
stored or disposed of by or on behalf of Tenant in, on or around the Premises or
the Project in violation of any environmental laws.

11. The undersigned has executed this Estoppel Certificate with the knowledge
and understanding that [INSERT NAME OF LANDLORD, PURCHASER OR LENDER, AS
APPROPRIATE] or its assignee is acquiring the Property in reliance on this
certificate and that the undersigned shall be bound by this certificate. The
statements contained herein may be relied upon by [INSERT NAME OF PURCHASER OR
LENDER, AS APPROPRIATE], [LANDLORD], BioMed Realty, L.P., BioMed Realty Trust,
Inc., and any [other] mortgagee of the Property and their respective successors
and assigns.

Any capitalized terms not defined herein shall have the respective meanings
given in the Lease.

Dated this [    ] day of [        ], 20[    ].

 

GLYCOMIMETICS, INC.,

a Delaware corporation By:  

 

Name:  

 

Title:  

 

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

TENANT’S GENERATOR

1. Right to Install. Subject to the terms and conditions set forth below, during
the Term Tenant shall have the right to install a supplemental backup generator
to serve the Premises (and only the Premises) (“Tenant’s Generator”) in the area
shown on Schedule 1 attached hereto (“Approved Generator Area”). Tenant shall
have the right to designate the exact location of Tenant’s Generator within the
Approved Generator Area (the area so designated, the “Generator License Area”).
Tenant’s right to install and use Tenant’s Generator within the Generator
License Area is subject to Tenant’s compliance with all Applicable Laws,
including, without limitation, local noise ordinances or standards and laws
applicable to screening.

2. Landlord’s Approval. Tenant shall submit to Landlord for Landlord’s prior
review and approval plans and specifications and working drawings (the
“Generator Plans”) for Tenant’s Generator, including specifications sheets on
Tenant’s Generator, a detailed list of the equipment and wiring to be installed
connecting Tenant’s Generator to Building’s electrical system, if any, and plans
for the installation of adequate screening for Tenant’s Generator. The Generator
Plans shall not be materially changed without Landlord’s prior written approval,
which shall not be unreasonably withheld and compliance with the provisions of
this Exhibit J.

3. Conditions of Tenant’s Installation. Tenant shall bear all of the cost and
expense of designing, purchasing, installing, operating, maintaining, repairing,
removing, if applicable, and replacing Tenant’s Generator, and for repairing and
restoring any damage to the Property or to Landlord’s or any other person’s
property arising therefrom. Tenant’s contractor shall be preapproved by
Landlord, which approval shall not be unreasonably withheld. Tenant shall also
be responsible for any and all federal, state and municipal governmental
permits, approvals, licenses and certificates necessary for the installation and
operation of Tenant’s Generator and shall comply with the terms and provisions
of Article 17 of this Lease to the extent not inconsistent with the terms and
provisions of this Exhibit J and with all Applicable Laws. Tenant shall provide
Landlord with reasonable notice [which shall not be less than fourteen (14)
days] prior to commencing installation of Tenant’s Generator, and agrees to
afford Landlord the opportunity to be present for all such work, provided that
only subsequent notice within a reasonable time shall be required in the case of
an emergency that presents an immediate danger. Tenant, at its expense, shall at
all times keep Tenant’s Generator in good order, condition and repair and the
Generator License Area neat and clean.

4. Special Rules and Regulations. In no event shall Tenant’s Generator or any
appurtenant wiring or equipment interfere with or otherwise adversely affect any
of the Building systems and Tenant shall perform adequate testing from time to
time to ensure compliance with the foregoing requirement. If Landlord has
reasonable cause to believe that the Generator Plans may pose safety concerns
for the Project or its occupants then, upon Landlord’s written request, Tenant
shall deliver to Landlord a report from a licensed engineering firm stating that
the Generator Plans do not pose any safety concerns to the Project or its
occupants, and that the Generator License Area

 

J-1



--------------------------------------------------------------------------------

can safely accommodate Tenant’s Generator (the “Generator Report”). The
installation of Tenant’s Generator, excluding any necessary penetration of the
exterior of the Building or any other structure at the Project, shall be
performed by Tenant’s contractor (which shall have been preapproved by
Landlord). Landlord may retain the services of a structural or other engineer to
monitor the installation of Tenant’s Generator and related equipment at no cost
to Tenant, as well as to review the Generator Report, and Tenant shall comply
with any recommendation in the Generator Report and those recommendations
arising from Landlord’s review of same.

5. Use; Testing. Tenant shall use commercially reasonable efforts to conduct all
testing and maintenance of Tenant’s Generator during Business Days after
6:00 p.m. and before 7:00 a.m. the next morning, or on weekends or holidays;
provided, however, if a tenant or other occupant in the Project, or an adjacent
property owner or neighbor complains to Tenant or Landlord, Tenant shall adjust
Tenant’s testing and maintenance schedule to address the complaint. In addition,
Tenant may test Tenant’s Generator during Business Hours (with each test lasting
no Tenant’s than thirty (30) minutes in duration) in the event of the necessity
of emergency repairs to the Tenant’s Generator.

6. No Representations or Warranties. Landlord is not making any representation
or warranty to Tenant regarding Tenant’s ability to install a generator at the
Property in accordance with Applicable Laws and any CC&Rs or as to the condition
of the Approved Generator Area. Tenant acknowledges that (a) Tenant is
responsible for ensuring that the installation of Tenant’s Generator in the
Generator License Area is permitted under the Applicable Laws and any CC&Rs, and
(b) Tenant’s ability to install Tenant’s Generator in the Generator License Area
(or elsewhere at the Project) is not a condition precedent to the obligations of
Tenant under this Lease.

7. Right to Relocate. Landlord shall have a right from time to time if Landlord
has reasonable cause to do so, to relocate the Approved Generator Area to a new
location designated by Landlord and reasonably acceptable by Tenant, in which
case, Tenant shall (subject to reimbursement as expressly set forth below and
subject to the requirements of this Section 7), relocate Tenant’s Generator to
the new Approved Generator Area (with the exact location of Tenant’s Generator
within the new Approved Generator Area being designated by Tenant and from and
after such relocation being the “Generator License Area”), repair any damage
caused by such relocation, and the original Generator License Area to its
condition prior to the installation of Tenant’s Generator. Landlord shall
reimburse Tenant for Tenant’s reasonable, actual out-of-pocket costs to relocate
Tenant’s Generator to the new Generator License Area, to repair any reasonably
expected damage caused by such relocation, and to restore the original Generator
License Area, but in no event shall Landlord be obligated to reimburse Tenant
for any costs to remove, remedy, contain or treat any Hazardous Materials placed
in, on or about the original Generator License Area by any Tenant Party, which
shall be the sole responsibility of Tenant. Notwithstanding the foregoing, if
Tenant’s Generator is not in compliance with this Exhibit J, then Tenant shall
be solely responsible for the costs to comply, including, without limitation,
the costs of removing or relocating Tenant’s Generator if required as a result
of any non-compliance.

8. Removal. Upon the expiration or earlier termination of the Term, Tenant’s
Generator shall remain in the Generator License Area and shall be surrendered to
Landlord, or at Landlord’s

 

J-2



--------------------------------------------------------------------------------

option, Tenant shall remove the Generator, repair any damage caused by such
removal, and otherwise restore the Generator License Area to its condition prior
to the installation of Tenant’s Generator. Removal of the Generator shall
include (i) complete removal and proper de-commissioning of the Generator and
the connecting lines in their entirety by a licensed electrician, and
(ii) complete removal of any the fuel tanks (and the Property remediated, as
necessary), by a technician/contractor who is properly licensed to conduct such
removal and remediation in accordance with Applicable Laws. If Tenant fails to
so remove Tenant’s Generator within thirty (30) days following the expiration or
earlier termination of the Term, then, at the option of Landlord, Tenant’s
Generator shall be deemed abandoned and may be claimed by Landlord or removed
and disposed of by Landlord at Tenant’s expense. Tenant shall reimburse Landlord
for any costs and expenses incident to such removal, storage and disposal of
Tenant’s Generator.

9. Landlord Exculpation. Without limiting the provisions of Section 23.6 of this
Lease, Tenant assumes full responsibility for protecting from theft or damage
Tenant’s Generator and any other tools or equipment that Tenant may use in
connection with the installation, operation, use, repair, maintenance,
replacement, upgrade or removal of Tenant’s Generator, assumes all risk of
theft, loss or damage, and waives all Claims with respect thereto against the
Landlord Parties, including any Claims caused by any active or passive act or
omission of any Landlord Party or by any act or omission for which liability
without fault or strict liability may be imposed, except only, with respect to
any Landlord Party, to the extent such injury, death or damage is caused by the
gross negligence or willful misconduct of such Landlord Party and not covered by
the insurance required to be carried by Tenant hereunder, or except to the
extent such limitation on liability is prohibited by Applicable Laws. Further,
in no event shall any Landlord Parties be liable under any circumstances for any
consequential damages or for injury or damage to, or interference with, Tenant’s
business, including, but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill or loss of use,
resulting from damage to, or any failure or interruption of use of, Tenant’s
Generator, however occurring. The foregoing provisions of this Section 9 shall
survive the expiration or earlier termination of the Term.

10. Insurance; Indemnification. Tenant shall cause the insurance policies
required to be maintained pursuant to Section 23.3 of this Lease to cover the
installation, presence, use, operation, maintenance, repair, replacement,
upgrading and removal of Tenant’s Generator. Without limiting the provisions of
Section 28.1 of this Lease, Tenant hereby agrees to indemnify, defend, protect
and hold harmless the Landlord Parties from any Claims suffered or imposed upon
or asserted against any Landlord Party in connection with or arising from the
use or operation by any Tenant Parties of Tenant’s Generator, whether occurring
before, during, or after the expiration or earlier termination of the Term. The
foregoing indemnification shall apply regardless of any active or passive
negligence of the Landlord Parties and regardless of whether liability without
fault or strict liability may be imposed upon the Landlord Parties; provided,
however, that, with respect to any Landlord Party, Tenant’s obligations under
this Section 10 shall be inapplicable (a) to the extent such Claims arise or
result from the negligence or willful misconduct of such Landlord Party or
(b) to the extent such obligations are prohibited by Applicable Laws. The
foregoing provisions of this Section 10 shall survive the expiration or earlier
termination of the Term.

 

J-3



--------------------------------------------------------------------------------

SCHEDULE 1 TO

EXHIBIT J

APPROVED GENERATOR AREA

 

J-4



--------------------------------------------------------------------------------

LOGO [g762605exa_pg094.jpg]

 

J-5